Exhibit 10.1

Execution Version

Published CUSIP Number: 58155CAJ3

CREDIT AGREEMENT

Dated as of October 22, 2015

McKESSON CORPORATION

and

CERTAIN SUBSIDIARIES

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A. (acting through its Canada Branch),

CITIBANK, N.A.

and

BARCLAYS BANK PLC,

as Swing Line Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as L/C Issuer,

BARCLAYS BANK PLC,

CITIBANK, N.A.

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents,

GOLDMAN SACHS BANK USA

JPMORGAN CHASE BANK, N.A.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES, LLC

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

WELLS FARGO SECURITIES, LLC

As Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE  

CREDIT AGREEMENT

     1   

ARTICLE I                     DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01     Defined Terms

     1   

1.02     Other Interpretive Provisions

     24   

1.03     Accounting Terms

     24   

1.04     Rounding

     25   

1.05     References to Agreements and Laws

     25   

1.06     Times of Day

     25   

1.07     Letter of Credit Amounts

     25   

1.08     Exchange Rates; Currency Equivalents

     25   

1.09     Change of Currency.

     26   

ARTICLE II                     THE COMMITMENTS AND CREDIT EXTENSIONS

     26   

2.01     Committed Loans

     26   

2.02     Borrowings, Conversions and Continuations of Committed Loans

     27   

2.03     Letters of Credit

     29   

2.04     Swing Line Loans

     38   

2.05     Prepayments.

     41   

2.06     Termination or Reduction of Commitments

     43   

2.07     Repayment of Loans

     43   

2.08     Interest

     43   

2.09     Fees

     44   

2.10     Computation of Interest and Fees

     44   

2.11     Evidence of Debt

     45   

2.12     Payments Generally

     45   

2.13     Sharing of Payments

     47   

2.14     [Reserved].

     48   

2.15     Increase in Commitments.

     48   

2.16     Designation of Borrowers

     49   

2.17     Extension of Maturity Date

     51   

2.18     Defaulting Lenders

     53   

ARTICLE III                     TAXES, YIELD PROTECTION AND ILLEGALITY

     55   



--------------------------------------------------------------------------------

     PAGE  

3.01     Taxes

     55   

3.02     Illegality

     59   

3.03     Inability to Determine Rates

     60   

3.04     Increased Cost and Reduced Return; Capital Adequacy

     61   

3.05     Funding Losses

     62   

3.06     Matters Applicable to all Requests for Compensation

     63   

3.07     Survival

     64   

ARTICLE IV                     CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     64   

4.01     Conditions to Effectiveness

     64   

4.02     Existing Revolving Credit Agreement

     66   

4.03     Conditions to all Credit Extensions

     66   

ARTICLE V                     REPRESENTATIONS AND WARRANTIES

     67   

5.01     Corporate Existence and Power

     67   

5.02     Corporate Authorization; No Contravention

     67   

5.03     Governmental Authorization

     68   

5.04     Binding Effect

     68   

5.05     Litigation

     68   

5.06     No Default

     68   

5.07     Use of Proceeds; Margin Regulations

     68   

5.08     Financial Condition

     69   

5.09     Regulated Entities

     69   

5.10     Taxes

     69   

5.11     Sanctions

     69   

5.12     Anti-Corruption Laws and Anti-Money Laundering Laws

     69   

ARTICLE VI                     AFFIRMATIVE COVENANTS

     70   

6.01     Financial Statements

     70   

6.02     Certificates; Other Information

     70   

6.03     Notices

     71   

6.04     Preservation of Existence, Etc

     72   

6.05     Maintenance of Insurance

     72   

6.06     Payment of Taxes

     72   

6.07     Compliance with Laws

     72   

6.08     Books and Records

     72   



--------------------------------------------------------------------------------

     PAGE  

6.09     Inspection Rights

     72   

6.10     Use of Proceeds

     73   

ARTICLE VII                     NEGATIVE COVENANTS

     73   

7.01     Liens

     73   

7.02     Consolidations and Mergers

     75   

7.03     Use of Proceeds

     76   

7.04     Financial Covenant

     76   

7.05     Sanctions

     76   

7.06     Anti-Corruption Laws

     76   

ARTICLE VIII                     EVENTS OF DEFAULT AND REMEDIES

     76   

8.01     Events of Default

     76   

8.02     Remedies Upon Event of Default

     78   

8.03     Application of Funds

     79   

ARTICLE IX                     ADMINISTRATIVE AGENT

     79   

9.01     Appointment and Authorization of Agents

     79   

9.02     Rights as a Lender

     80   

9.03     Exculpatory Provisions

     80   

9.04     Delegation of Duties

     81   

9.05     Reliance by Agent

     81   

9.06     Successor Agents

     82   

9.07     Non-Reliance on Agent and Other Lenders

     83   

9.08     No Other Duties, Etc

     83   

9.09     Administrative Agent May File Proofs of Claim

     83   

ARTICLE X                     [Reserved]

     84   

ARTICLE XI                    MISCELLANEOUS

     84   

11.01     Amendments, Etc

     84   

11.02     Notices and Other Communications; Facsimile Copies

     85   

11.03     No Waiver; Cumulative Remedies; Enforcement

     87   

11.04     Expenses; Indemnity; Damage Waiver

     87   

11.05     Payments Set Aside

     89   

11.06     Successors and Assigns

     90   

11.07     Treatment of Certain Information; Confidentiality

     96   

11.08     Set-off

     97   

11.09     Interest Rate Limitation

     97   



--------------------------------------------------------------------------------

     PAGE  

11.10     Counterparts

     97   

11.11     Integration

     97   

11.12     Survival of Representations and Warranties

     97   

11.13     Severability

     98   

11.14     [Reserved]

     98   

11.15     Replacement of Lenders

     98   

11.16     Governing Law

     99   

11.17     Waiver of Right to Trial by Jury

     99   

11.18     No Advisory or Fiduciary Responsibility

     99   

11.19     USA Patriot Act Notice

     100   

11.20     Judgment

     100   



--------------------------------------------------------------------------------

SCHEDULES

2.01

   Commitments, Pro Rata Shares and Affiliate Banks

11.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

A

   Form of Committed Loan Notice

B

   Form of Note

C

   Form of Compliance Certificate

D

   Form of Assignment and Assumption

E-1

   Form of Designated Borrower Request and Assumption Agreement

E-2

   Form of Designated Borrower Notice

F

   Form of Joinder Agreement

G

   Form of Borrower Notice

H

   Form of Swing Line Loan Notice

I

   Form of Guaranty

J-1

   Form of U.S. Tax Compliance Certificate (Foreign Lenders That Are Not
Partnerships)

J-2

   Form of U.S. Tax Compliance Certificate (Foreign Participants That Are Not
Partnerships)

J-3

   Form of U.S. Tax Compliance Certificate (Foreign Participants That Are
Partnerships)

J-4

   Form of U.S. Tax Compliance Certificate (Foreign Lenders That Are
Partnerships)

K

   Form of Letter of Credit Report



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 22, 2015,
among McKESSON CORPORATION, a Delaware corporation (the “Company”), any
Designated Borrower (as defined below) or any Subsidiary of the Company that has
executed and delivered to the Administrative Agent a joinder agreement in the
form of Exhibit F hereto pursuant to Section 7.02(d), as applicable (together
with the Company and any Designated Borrower, the “Borrowers” and each a
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and each individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer, and
BANK OF AMERICA, N.A. (acting through its Canada branch), CITIBANK N.A. and
BARCLAYS BANK PLC, each as Swing Line Lender.

The Borrowers have requested that the Lenders make available, for the purposes
specified in this Agreement, a revolving credit facility, and the Lenders are
willing to make available to the Borrowers such revolving credit facility upon
the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement (including the introductory
clauses hereto), the following terms shall have the meanings set forth below:

“Acquired Debt Default” means an event of default under a Relevant Obligation of
a Person which becomes a Subsidiary after the date hereof, which event of
default occurs by reason of the change of control of such Person by virtue of
the transaction pursuant to which it becomes a Subsidiary. For avoidance of
doubt, an event of default under another Relevant Obligation of the Company or a
Subsidiary by virtue of a cross default to an event of default described in the
preceding sentence is not an Acquired Debt Default.

“Additional Commitment Lender” has the meaning specified in Section 2.17.

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrowers and the Lenders.

“Administrative Questionnaire” means, with respect to any currency, an
Administrative Questionnaire in a form supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Notwithstanding the foregoing,
in relation to The Royal Bank of Scotland plc, the term “Affiliate” shall



--------------------------------------------------------------------------------

not include (i) the UK government or any member or instrumentality thereof,
including Her Majesty’s Treasury and UK Financial Investments Limited (or any
directors, officers, employees or entities thereof) or (ii) any persons or
entities controlled by or under common control with the UK government or any
member or instrumentality thereof (including Her Majesty’s Treasury and UK
Financial Investments Limited) and which are not part of The Royal Bank of
Scotland Group plc and its subsidiaries or subsidiary undertakings.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Agent” means the Administrative Agent.

“Aggregate Commitments” means the aggregate Commitments of all the Lenders. The
Aggregate Commitments as of the Closing Date are equal to $3,500,000,000.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of the following currencies: Euro, Sterling,
and Canadian Dollars.

“Alternative Currency Sublimit” means an amount equal $3,150,000,000.00. The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Anniversary Date” has the meaning specified in Section 2.17.

“Anti-Money Laundering Laws” means laws and regulations related to terrorism
financing or money laundering, including the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Title III of Pub. L. 107-56), and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Rate” means, from time to time, the rate, expressed in basis points
per annum, corresponding to the applicable Debt Rating as set forth below:

 

Pricing

Level

  

Debt Ratings

S&P/Moody’s/Fitch

   Facility
Fee      Eurocurrency Rate
Loans, Swing Line
Loans denominated
in Euro or Sterling
and Letters of Credit      Base Rate Loans and
Swing Line Loans
denominated in
Canadian Dollars  

1

   Greater than or equal to A/A2/A      7.0         68.0         0   

2

   A-/A3/A-      8.5         79.0         0   

3

   BBB+/Baa1/BBB+      10.0         102.5         0   

4

   BBB/Baa2/BBB      12.5         112.5         0   

5

   Less than or equal to BBB-/Baa3/BBB-      20         130.0         0   

“Debt Rating” means, as of any date of determination, the available ratings as
determined by S&P, Moody’s and/or Fitch (collectively, the “Debt Ratings”) of
the Company’s non-credit-enhanced, senior unsecured long-term debt; provided
that (1) if the Company shall maintain a

 

2



--------------------------------------------------------------------------------

Debt Rating from all three of S&P, Moody’s and Fitch and there is a difference
in such Debt Ratings, (a) if there is a Debt Rating differential of (i) one
Pricing Level between the highest and lowest Debt Ratings or (ii) more than one
Pricing Level between the highest and lowest Debt Ratings, with two Debt Ratings
that are equivalent and the third Debt Rating lower, in each case, the higher
Pricing Level shall apply and (b) otherwise, one Pricing Level below the Pricing
Level corresponding to the highest of the three Debt Ratings shall apply, (2) if
the Company shall maintain Debt Ratings from only two of S&P, Moody’s and Fitch,
(a) if there is a split in Debt Ratings of more than one Pricing Level, the
Pricing Level that is one Pricing Level lower than the higher of the Company’s
two Debt Ratings shall apply and (b) otherwise, the higher of such two Debt
Ratings shall apply, (3) if the Company shall maintain Debt Ratings from only
one of S&P, Moody’s and Fitch, then that single Debt Rating shall apply or
(4) if the Company shall maintain Debt Ratings from none of S&P, Moody’s and
Fitch, then the Applicable Rate shall be based on Pricing Level 5.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate shall be effective during the
period commencing on the effective date of such change in the Debt Rating and
ending on the date immediately preceding the effective date of the next such
change.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” shall have the meaning specified in Section 2.16(a).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Bank PLC, Citigroup Global Markets Inc., Goldman Sachs Bank USA, J.P. Morgan
Securities LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo
Securities, LLC, each in its capacity as joint lead arranger and joint book
runner.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
reasonable expenses and disbursements of internal counsel; provided that no
fees, expenses or disbursements shall qualify as Attorney Costs unless written
evidence, prepared in reasonable detail, substantiating such fees, expenses and
disbursements is available to the Company upon request.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended March 31, 2015, and
the related consolidated statements of operations, shareholders’ equity and cash
flows for such fiscal year of the Company and its Subsidiaries, including the
notes thereto.

“Availability Period” means the period from and including the date hereof to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1%; and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan made to a Borrower that is a U.S. Person that
bears interest based on the Base Rate. All Base Rate Loans shall be denominated
in Dollars.

“Beneficiary” means, in relation to a Letter of Credit, from time to time, the
initial beneficiary, a transferee beneficiary, a successor beneficiary, a
nominated bank, a negotiating bank or a confirming bank with respect to such
Letter of Credit, as applicable.

“Borrower” and “Borrowers” each have the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Notice” has the meaning specified in Section 7.02(d).

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in

 

4



--------------------------------------------------------------------------------

Euro, any fundings, disbursements, settlements and payments in Euro in respect
of any such Eurocurrency Rate Loan, or any other dealings in Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, any dealings in Canadian
Dollars to be carried out pursuant to this Agreement in respect of any Canadian
Prime Rate Loan, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

“Canadian Dollars” and “Cdn.$” each means the lawful money of Canada.

“Canadian Prime Rate” means, on any date, the per annum rate of interest equal
to the greater of (a) the rate of interest in effect for such day or so
designated from time to time by Bank of America (acting through its Canada
branch) as its “prime rate” for commercial loans made by it in Canada in
Canadian Dollars, such rate being a reference rate and not necessarily
representing the lowest or best rate being charged to any customer or (b) the
Overnight Rate in respect of Canadian Dollars for such day, plus 0.50%. Any
change in such rate announced by Bank of America (acting through its Canada
branch) shall take effect at the opening of business on the day specified in the
public announcement thereof. When used in reference to any Loan or Borrowing,
“Canadian Prime Rate” shall refer to whether such Loan, or the Loans comprising
such Borrowing, bear interest at a rate determined by reference to the Canadian
Prime Rate as set forth in the preceding sentence.

“Canadian Prime Rate Loan” means a Loan bearing interest calculated by reference
to the Canadian Prime Rate. All Canadian Prime Rate Loans shall be denominated
in Canadian Dollars.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Collateral” has the meaning specified in Section 2.03(g).

“CDOR” has the meaning set forth in the definition of “Eurocurrency Base Rate”.

“Celesio” means Celesio AG, a stock corporation organized under the laws of
Germany.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority), the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

5



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) (i) with respect to the Company, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 51% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right) (provided that “Change of Control” shall
not include any such acquisition which occurs as part of a transaction
consisting of (x) the Company becoming a wholly owned subsidiary of a holding
company and (y) the holders of the voting stock of such holding company
immediately following such transaction are substantially the same as the holders
of the Company’s voting stock immediately prior to such transaction) and
(ii) with respect to the Domestic Subsidiary that becomes a Borrower pursuant to
Section 7.02(d), any “person” or “group” other than the Company becomes the
“beneficial owner”, directly or indirectly, of any equity securities of such
Domestic Subsidiary entitled to vote for members of the board of directors or
equivalent governing body of such Domestic Subsidiary on a fully-diluted basis;
or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means October 22, 2015.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to ARTICLE II, (b) purchase participations in
L/C Obligations or (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The Commitment for any Lender that has an Affiliate is a
single value for such Lender and its Affiliate taken together.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

6



--------------------------------------------------------------------------------

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Company” has the meaning specified in the introductory clause hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however that, with respect to a Eurocurrency Rate Loan or Canadian
Prime Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, in each case to the fullest extent permitted by applicable
Laws.

“Defaulting Lender” means, subject to Section 2.18, any Lender that (i) has
failed to fund any portion of the Committed Loans or participations in L/C
Obligations required to be funded by it hereunder within two Business Days of
the date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied, (ii) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute, (iii) has notified any
Borrower, the Administrative Agent or any other Lender that it does not intend
to comply with its funding obligations or has made a public statement to that
effect with

 

7



--------------------------------------------------------------------------------

respect to its funding obligations hereunder (unless such writing or public
statement relates to such Lenders’ obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (iv) has failed, within three (3) Business
Days after request by the Administrative Agent, to confirm in a manner
reasonably satisfactory to the Administrative Agent that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iv) upon receipt of such written
confirmation by the Administrative Agent), (v) has, or has a direct or indirect
parent company that has, (x) become the subject of an Insolvency Proceeding,
(y) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (z) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment (provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority).

“Designated Borrower” means any consolidated Subsidiary of the Company that
becomes eligible to receive Loans hereunder pursuant to Section 2.16.

“Designated Borrower Effective Date” has the meaning specified in Section
2.16(a).

“Designated Borrower Jurisdiction” means the United States, any state thereof or
the District of Columbia, Canada, United Kingdom, Germany, Ireland, Luxembourg,
The Netherlands or other jurisdictions approved by each Lender.

“Designated Borrower Notice” shall have the meaning specified in Section
2.16(a).

“Designated Borrower Request and Assumption Agreement” shall have the meaning
specified in Section 2.16(a).

“Designated Foreign Borrower” shall have the meaning specified in Section 2.16.

“Designated Jurisdiction” means any country or territory that itself is, or
whose government is, the subject of any Sanction, currently, Cuba, Crimea region
of Ukraine, Iran, North Korea, Sudan and Syria.

“Disqualified Institution” means at any time any Person that is a competitor of
the Company or an affiliate of a competitor of the Company, in each case as so
identified on a list provided by the Company to the Administrative Agent on or
after the date hereof. The Company may update such list from time to time with
any competitor of the Company or any affiliate of a competitor of the Company by
providing written notice to the Administrative Agent.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof as such time, and (b) as to any amount denominated
in any Alternative Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent, the L/C Issuer or any Swing Line Lender,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

8



--------------------------------------------------------------------------------

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary or
a FSHCO.

“Eligible Assignee” has the meaning specified in Section 11.06(g).

“Environmental Laws” means any and all federal, state, provincial, municipal,
local, and foreign statutes, laws (including common law), regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution or the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines
or penalties), of the Company or any of its Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials or (d) the release
or threatened release of any Hazardous Materials into the environment.

“Equity Interests” of any Person mean any and all shares, interests, rights to
purchase, warrants, options, participation or other equivalents of or interests
in (however designated) equity of such Person, including any preferred stock,
any limited or general partnership interest and any limited liability company
membership interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Base Rate” means:

(a) With respect to any Credit Extension:

(i) denominated in Dollars, Euro and Sterling, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available

 

9



--------------------------------------------------------------------------------

source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; or

(ii) denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period;

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan, a rate
per annum determined by the Administrative Agent pursuant to the following
formula:

 

  Eurocurrency Rate     =     

Eurocurrency Base Rate

         1.00 — Eurocurrency Reserve Percentage   

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at the
Eurocurrency Rate calculated at a rate based on clause (a) of the definition of
“Eurocurrency Base Rate”. Eurocurrency Rate Loans may be denominated in Dollars
or in an Alternative Currency. All Committed Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of the FRB). The Eurocurrency Rate
for each outstanding Eurocurrency Rate Loan shall be adjusted automatically as
of the effective date of any change in the Eurocurrency Reserve Percentage.

“Euro Overnight Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the rate at which overnight deposits
in Euro approximately equal in principal amount to such Borrowing are offered to
the principal London office of Citibank N.A. in immediately available funds in
the Euro interbank market at approximately 11:00 a.m., London time, on such day.

“Event of Default” has the meaning specified in Section 8.01.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.15) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Letters of Credit” means those letters of credit issued prior to the
date hereof for the account of the Company or one of its Subsidiaries, as
identified by the L/C Issuer to the Administrative Agent in a writing confirmed
by the Company on or prior to the date hereof.

“Existing Maturity Date” has the meaning specified in Section 2.17.

“Existing Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of September 23, 2011 among the Company, McKesson
Canada Corporation, Bank of America, as administrative agent, Bank of America
(acting through its Canada branch), as Canadian administrative agent, Wells
Fargo Bank, National Association, as L/C issuer, and the lenders from time to
time party thereto, as amended to date.

“Extending Lender” has the meaning specified in Section 2.17.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated September 17, 2015, among the
Company and the Bank of America.

“Fitch” means Fitch, Inc., a majority-owned subsidiary of Fimalac, S.A., and any
successor thereto.

“Foreign Designated Borrower Sublimit” means an amount equal to the lesser of
the Aggregate Commitments and $3,150,000,000. The Foreign Designated Borrower
Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

11



--------------------------------------------------------------------------------

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is (a) a “controlled foreign
corporation” within the meaning of the Code or (b) “disregarded as an entity
separate from its owner” within the meaning of Treasury Regulation
Section 301.7701-3 and is a direct Subsidiary of a “controlled foreign
corporation” within the meaning of the Code.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FSHCO” means any Subsidiary (i) that is organized under the laws of the United
States, any state thereof or the District of Columbia and (ii) substantially all
of the assets of which constitute the Equity Interests of Foreign Subsidiaries.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) such
Defaulting Lender’s Pro Rata Share of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof and (ii) such Defaulting Lender’s Pro Rata Share of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided that, to the extent
related to Celesio, “GAAP” means either the foregoing or IFRS, consistently
applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 11.06(h).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or

 

12



--------------------------------------------------------------------------------

advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranty” means, collectively, (a) a document substantially in the form of
Exhibit I and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 2.16(b).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Loans” has the meaning given to such term in Section 3.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(c) all non-contingent reimbursement or payment obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, shipside bonds, surety bonds and similar
instruments;

(d) all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(e) capital leases and Synthetic Lease Obligations;

(f) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property); and

(g) all indebtedness referred to in clauses (a) through (f) above (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person, whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse.

 

13



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Liabilities” has the meaning set forth in Section 11.04.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 11.04.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; undertaken under any Debtor Relief Law.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Swing Line Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date; provided, however that if any Interest Period exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan or any Swing Line Loan, (i) the tenth calendar day
following the end of each calendar quarter and (ii) the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its
Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the applicable Borrower (or any Subsidiary) or in favor of
the L/C Issuer and relating to any such Letter of Credit.

 

14



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state,
provincial, municipal and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. All
L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Wells Fargo Bank, National Association in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder and each Lender that shall have become an L/C Issuer hereunder
as provided in Section 2.03(n).

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and each Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means (a) any letter of credit issued hereunder and (b) each
of the Existing Letters of Credit. A Letter of Credit may be a commercial letter
of credit or a standby letter of credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect.

 

15



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of Eurocurrency Base Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing); provided
that “Lien” shall not include (i) the interest of a lessor under an operating
lease or (ii) the sale of accounts receivable.

“Loan” means an extension of credit by a Lender to a Borrower under ARTICLE II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, any Guaranty, any joinder agreement
delivered pursuant to Section 2.16 (including any Designated Borrower Notice or
any Designated Borrower Request and Assumption Agreement) or 7.02(d), any Notes,
Letter of Credit Applications and Letters of Credit and the Fee Letter.

“Loan Parties” means, collectively, the Borrowers.

“Local Time” means with respect to a Loan, Borrowing or Letter of Credit
denominated in (a) Dollars, New York City time, (b) Sterling or Euros, London
time and (c) Canadian Dollars, Toronto time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Borrower of any Loan Document to which it is a party.

“Material Subsidiary” means, at any time, (a) any Subsidiary that is a Borrower
hereunder and (b) any other Subsidiary having at such time 10% or more of the
Company’s consolidated total (gross) revenues for the preceding four fiscal
quarter period, as of the last day of the preceding fiscal quarter based upon
the Company’s most recent annual or quarterly financial statements delivered to
the Administrative Agent under Section 6.01.

“Maturity Date” means the later of (a) October 22, 2020 or (b) if the term of
this Agreement is extended pursuant to Section 2.17, such extended termination
date as determined pursuant to such Section; provided, however that, in each
case, if such date is not a Business Day, the next preceding Business Day;
provided, further that with respect to any Non-Extending Lender, the Maturity
Date of such Non-Extending Lender’s Commitment shall be the Existing Maturity
Date notwithstanding the extension of Commitments by any other Lender pursuant
to Section 2.17.

 

16



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Worth” means the shareholders’ equity of the Company and its consolidated
Subsidiaries on any date of determination as set forth on the consolidated
balance sheet of the Company and its Subsidiaries most recently delivered to the
Administrative Agent on or prior to such date of determination pursuant to
Section 6.01.

“Non-Extending Lender” has the meaning specified in Section 2.17.

“Note” means a promissory note executed by a Borrower in favor of a Lender
pursuant to Section 2.11, substantially in the form of Exhibit B with respect to
Loans.

“Notice Date” has the meaning specified in Section 2.17.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, with respect to (a) any corporation, the
certificate or articles of incorporation and the bylaws, (b) any limited
liability company, the certificate of formation and limited liability company
agreement or operating agreement, (c) any partnership, the certificate of
formation and partnership agreement, and (d) any organization incorporated or
formed in any non-U.S. jurisdiction, constitutive documents with respect to such
organization that are equivalent or comparable to the foregoing, as may be
applicable.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any

 

17



--------------------------------------------------------------------------------

borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (b) with respect to Swing Line Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swing Line
Loans occurring on such date; and (c) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date (in each case expressed in Dollars in the Dollar Equivalent Amount
thereof in case of Letters of Credit denominated in an Alternative Currency).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or any Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d)(i).

“Participant Register” has the meaning specified in Section 11.06(d)(ii).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the Commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Pro Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after

 

18



--------------------------------------------------------------------------------

giving effect to any subsequent assignments made pursuant to the terms hereof.
The initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Protesting Lender” has the meaning set forth in Section 2.16.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Company or any of its Subsidiaries pursuant to
which the Company or any of its Subsidiaries sells, conveys or otherwise
transfers to (i) a Receivables Subsidiary (in the case of a transfer by the
Company or any of its Subsidiaries) and (ii) any other Person (in the case of a
transfer by a Receivables Subsidiary), or grants a security interest in (all of
the following constituting “Receivables Program Assets”), any accounts
receivable (whether now existing or arising in the future) of the Company or any
of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Receivables Subsidiary” means a Subsidiary of the Company which engages in no
activities other than in connection with the financing of accounts receivable or
inventory (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by the Company or any
Subsidiary of the Company (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with a Qualified Receivables Transaction), (ii) is
recourse or obligates the Company or any Subsidiary of the Company in any way
other than pursuant to representations, warranties, covenants and indemnities
entered into in the ordinary course of business in connection with a Qualified
Receivables Transaction or (iii) subjects any property or asset of the Company
or any Subsidiary of the Company (other than accounts receivable or inventory
and related assets as provided in the definition of “Qualified Receivables
Transaction”), directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to representations, warranties,
covenants and indemnities entered into in the ordinary course of business in
connection with a Qualified Receivables Transaction, (b) with which neither the
Company nor any Subsidiary of the Company has any material contract, agreement,
arrangement or understanding other than on terms customary for securitization of
receivables or inventory and (c) with which neither the Company nor any
Subsidiary of the Company has any obligations to maintain or preserve such
Subsidiary’s financial condition or cause such Subsidiary to achieve certain
levels of operating results. CGSF Funding Corporation, a Delaware corporation,
shall be deemed a Receivables Subsidiary.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning set forth in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

19



--------------------------------------------------------------------------------

“Relevant Obligation” has the meaning set forth in Section 8.01(e).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Request Period” has the meaning specified in Section 2.17.

“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders; provided that the Total Credit Exposures held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; provided, further that, the amount of any participation in any
Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination, decree or order of an arbitrator or
of a Governmental Authority, in each case applicable to or binding upon the
Person or any of its property or to which the Person or any of its property is
subject, including but not limited to any Environmental Law.

“Resignation Effective Date” has the meaning specified in Section 9.06.

“Response Deadline” has the meaning specified in Section 2.17.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, corporate vice president or the treasurer of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer, employee or other designated representative of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of (x) a Eurocurrency Rate Loan denominated in an
Alternative Currency or (y) a Swing Line Loan, (ii) each date of a continuation
of a Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require or, with respect to Swing Line
Loans, as the Swing Line Lender, Administrative Agent or Required Lenders, shall
determine; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
L/C Issuer under any Letter of Credit denominated in an Alternative Currency,
and (iv) such additional dates as the Administrative Agent or the L/C Issuer
shall determine or the Required Lenders shall require.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations and
participations in Swing Line Loans at such time.

 

20



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SPC” has the meaning specified in Section 11.06(h).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, Swing Line Lender or the L/C Issuer, as
the case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any sanction or restrictive measures enacted, administered,
imposed or enforced by the United States Government (including without
limitation, OFAC and the U.S. Department of State), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or Canada.

“Spot Rate” for a currency means the rate determined by the Administrative
Agent, the applicable Swing Line Lender or the L/C Issuer, as applicable, to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. Local Time
on the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent, the applicable
Swing Line Lender or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent, the Swing Line
Lender or the L/C Issuer if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency; and
provided, further that the applicable Swing Line Lender or L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Swing Line Loan or Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Sterling Overnight Rate” means, on any day, the rate per annum determined by
the London office of Barclays Bank PLC for overnight deposits in Sterling at
approximately 11:00 a.m., London time, on such day by reference to the Bloomberg
Screen LIBOR01 Page; provided, however that if the applicable screen shall no
longer exist, “Sterling Overnight Rate” shall mean an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the rate at
which overnight deposits in Sterling approximately equal in principal amount to
such Borrowing are offered to the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, on such day.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

21



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind (other than Eligible ASRs, as defined below), and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement relating to any of the foregoing (any
such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement (other than Eligible ASRs). “Eligible ASR” shall mean any accelerated
share repurchase documented under a Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing consisting of simultaneous Swing Line
Loans in the same currency made by a Swing Line Lender pursuant to Section 2.04.

“Swing Line Canadian Dollar Sublimit” means an amount denominated in Canadian
Dollars in a Dollar Equivalent amount not to exceed $265,000,000. The Swing Line
Canadian Dollar Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Swing Line Euro Sublimit” means an amount denominated in Euros in a Dollar
Equivalent amount not to exceed $265,000,000. The Swing Line Euro Sublimit is
part of, and not in addition to, the Aggregate Commitments.

“Swing Line Lender” means (a) Bank of America, N.A. (acting through its Canada
Branch) in its capacity as provider of Swing Line Loans in respect of the Swing
Line Canadian Dollar Sublimit, (b) Citibank N.A. in its capacity as provider of
Swing Line Loans in respect of the Swing Line Euro Sublimit and (c) Barclays
Bank PLC in its capacity as provider of Swing Line Loans in respect of the Swing
Line Sterling Sublimit, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning given to such term in Section 2.04.

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit H or such
other form as

 

22



--------------------------------------------------------------------------------

approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swing Line Sterling Sublimit” means an amount denominated in Sterling in a
Dollar Equivalent amount not to exceed $265,000,000. The Swing Line Sterling
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Swing Line Sublimit” means an amount equal to the lesser of (a) sum of (i) the
Swing Line Canadian Dollar Sublimit, (ii) the Swing Line Euro Sublimit and
(iii) the Swing Line Sterling Sublimit and (b) the Aggregate Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means, on any date, the sum of (a) Total Debt and (b) the
Net Worth on such date.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Debt” means, on any date, the difference of (a) all Indebtedness of the
Company and its Subsidiaries determined on a consolidated basis on such date,
minus (b) Indebtedness incurred by any Receivables Subsidiary in connection with
a Qualified Receivables Transaction.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trade Date” has the meaning set forth in Section 11.06(b).

“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

 

23



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) 100% of the capital stock of each class or
other interests having ordinary voting power, and 100% of the capital stock of
every other class or other interests, in each case, at the time as of which any
determination is being made, is owned, beneficially and of record, by the
Company, or by one or more of the other Wholly-Owned Subsidiaries, or both.

1.02 Other Interpretive Provisions

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so

 

24



--------------------------------------------------------------------------------

amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) If the Company shall elect as of the end of any financial reporting period
to prepare financial statements in accordance with International Financial
Reporting Standards, as published by the International Accounting Standards
Board (“IFRS”), rather than GAAP, then, following delivery to Administrative
Agent of a completed Compliance Certificate attaching the information required
to be delivered for such financial reporting period, the parties hereto shall
use their best efforts to amend (in a manner mutually satisfactory to Lenders
and Borrowers) the thresholds or methods of calculation of any financial ratio
or requirement set forth in any Loan Document such that compliance therewith is
neither more nor less burdensome (as determined by the Required Lenders in their
sole discretion) to Borrowers as a result of such conversion to IFRS and,
thereafter, all references in the Loan Documents to GAAP shall be deemed
references to IFRS.

(d) All references herein to consolidated financial statements of the Borrower
and its Subsidiaries or to the determination of any amount for the Borrower and
its Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that such Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.08 Exchange Rates; Currency Equivalents.

 

25



--------------------------------------------------------------------------------

(a) The Administrative Agent, the applicable Swing Line Lender or the L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent, the applicable
Swing Line Lender or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, the issuance, amendment
or extension of a Letter of Credit or any assignment, any required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Rate
Loan or Letter of Credit or any such assignment is denominated in an Alternative
Currency, such amount expressed in Dollars shall be deemed to be an amount
expressed in the applicable Alternative Currency.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Base Rate” or “Eurocurrency Rate” or with respect to
any comparable or successor rate thereto.

1.09 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Committed Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

 

26



--------------------------------------------------------------------------------

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, (ii) the Total Outstandings
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit, (iii) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment and (iv) the Total Outstandings of Designated Borrowers
that are Foreign Subsidiaries of the Company shall not exceed the Foreign
Designated Borrower Sublimit. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the applicable Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each Committed Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans,
(ii) four Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
and (iii) on the requested date of any Borrowing of Base Rate Committed Loans.
Each telephonic notice by a Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Each Borrowing, conversion or continuation of Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the applicable
Borrower is requesting a Borrowing, a conversion of Committed Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
identity of the Borrower and the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto and (vi) the requested currency of such Borrowing.
If the applicable Borrower fails to specify a currency in a Committed Loan
Notice requesting a Borrowing, then the Committed Loan so requested shall be
made in Dollars. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in Sterling or Euro, such Loans shall be continued as Eurocurrency
Rate Loans in their original currency with an Interest Period of one month. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,

 

27



--------------------------------------------------------------------------------

conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, they will be deemed to
have specified an Interest Period of one month. No Committed Loan may be
converted to or continued as a Loan denominated in a different currency but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Pro Rata Share
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by the applicable Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans, or
continuation of Committed Loans denominated in Sterling or Euro, in each case
described in Section 2.02(a). In the case of a Borrowing, each Lender shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office not later than 1:00 p.m. in the case of any
Committed Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Committed Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.03 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Agent shall make all funds so received available
to the applicable Borrower in like funds as received by the Agent either by
(i) crediting the account of the such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Agent by the applicable Borrower; provided, however, that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by a Borrower,
there are Swing Line Loans or unpaid amounts due in respect of L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first to the
payment in full of any such Swing Loan Loans, unpaid amounts and L/C Borrowings,
and second, to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrowers and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

28



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans as the same
Type, there shall not be more than ten Interest Periods in effect at any time
with respect to Committed Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the date
hereof until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or one or more Alternative Currencies for the account of
the Borrowers or certain Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrowers;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Total Outstandings denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit, (iii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Commitment, (iv) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (v) in the case of the Lender acting as the L/C Issuer with respect
to such Letter of Credit (whether directly or through an Affiliate), unless such
Lender shall agree otherwise in its sole discretion, such Lender’s Revolving
Credit Exposure plus (without duplication) the aggregate face amount of
outstanding Letters of Credit issued by such L/C Issuer shall not exceed such
Lender’s Commitment. Within the foregoing limits, and subject to the terms and
conditions hereof, each Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly each Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the date hereof, or shall impose upon the L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the date hereof and which the L/C Issuer
in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit and letter of credit applicants
generally;

 

29



--------------------------------------------------------------------------------

(C) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date;

(D) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless arrangements have been made to cash
collateralize such Letter of Credit on or before such Letter of Credit
Expiration Date or all the Lenders have approved such expiry date;

(E) such Letter of Credit is in an initial amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit, or is to be denominated in a currency other than Dollars or an
Alternative Currency; provided that the $500,000 minimum amount relating to a
standby Letter of Credit shall not be applicable if the applicable Borrower pays
to the L/C Issuer in respect of such Letter of Credit an additional issuance fee
in an amount to be agreed between such Borrower and the L/C Issuer from time to
time; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless (i) the
applicable Borrower shall have Cash Collateralized an amount equal to such
Lender’s Pro Rata Share of the full amount of such Letter of Credit, provided
that the Cash Collateral in respect of such Lender’s Pro Rata Share shall be
released to such Borrower promptly upon request after the effective date of the
replacement of such Lender in accordance with Section 11.15, or (ii) the L/C
Issuer has otherwise entered into satisfactory arrangements with such Borrower
or such Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the Beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(iv) On and after the date hereof, the Existing Letters of Credit shall be
deemed for all purposes, including for purposes of the fees and charges to be
collected pursuant to this Section 2.03 for periods on and after the date
hereof, and reimbursement of costs and expenses to the extent provided herein,
to be Letters of Credit outstanding under this Agreement and entitled to the
benefits of this Agreement and the other Loan Documents, and shall be governed
by the applications and agreements pertaining thereto and by this Agreement;
provided, however, that, notwithstanding any other provision of this Agreement,
no fees with respect to the initial issuance of the Existing Letters of Credit
shall be due hereunder.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed

 

30



--------------------------------------------------------------------------------

and signed by a Responsible Officer of such Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least three Business Days (or such later date and time
as the Administrative Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
Beneficiary thereof; (E) the documents to be presented by such Beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such Beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; (H) the proposed currency and
(I) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the applicable Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in ARTICLE IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.

(iii) If the applicable Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer shall issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
Beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued; provided, further that the L/C issuer shall not exercise its
right to prevent any such renewal unless the L/C Issuer determines that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms of this Agreement.

 

31



--------------------------------------------------------------------------------

Unless otherwise directed by the L/C Issuer, the applicable Borrower shall not
be required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
applicable Borrower that one or more of the applicable conditions specified in
Section 4.03 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the Beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the Beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Borrower shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that applicable Borrower will
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the applicable Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 12:00 noon Local Time on the Business Day following the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time (to be specified by the L/C Issuer to the
applicable Borrower prior to such date of payment) on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), such Borrower shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing. In the event that (A) a drawing denominated in an Alternative
Currency is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the applicable Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the applicable
Borrower agrees, as a separate and independent obligation, to indemnify the L/C
Issuer for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the applicable

 

32



--------------------------------------------------------------------------------

Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the applicable Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.03 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office for Dollar denominated payments in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. Local
Time on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the applicable Borrower in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.03
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this 2.03(c), shall be absolute and unconditional and shall not
be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the applicable Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the

 

33



--------------------------------------------------------------------------------

conditions set forth in Section 4.03 (other than delivery by the applicable
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
L/C Issuer in connection with the foregoing. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the applicable
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

34



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the applicable Borrower or any Subsidiary may have at any time against any
Beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such Beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any Beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the applicable Borrower or
any Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Company’s instructions or other irregularity,
the Company will immediately notify the L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agrees that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document

 

35



--------------------------------------------------------------------------------

or instrument related to any Letter of Credit or Issuer Document. Each Borrower
hereby assumes all risks of the acts or omissions of any Beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the applicable
Borrower’s pursuing such rights and remedies as it may have against the
Beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower may have a claim against the
L/C Issuer, and the L/C Issuer may be liable to such Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which such Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
Beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the applicable Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections
2.03(a)(ii)(F), 2.05, 2.18(a)(v) and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this Sections
2.03, 2.05, 2.18(a)(v) and Section 8.02(c), “Cash Collateralize” means to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
L/C Issuer and the Lenders, as collateral for the L/C Obligations, as
applicable, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Each Borrower hereby grants to the Administrative Agent
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. For purposes of this Section 2.03, “Cash
Collateral” means the cash and deposit account balances pledged and deposited
with or delivered to the Agent, pursuant to a requirement to Cash Collateralize
the L/C Obligations. Additionally, if the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all L/C Obligations at such
time exceeds the Letter of Credit Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Company shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued (including
any such

 

36



--------------------------------------------------------------------------------

agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP,
with the exception of Rule 5.09 thereof, shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a letter of credit fee for each Letter of Credit equal to the
Applicable Rate times the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the tenth calendar day following the end of each calendar quarter, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. If there is
any change in the Applicable Rate during any quarter, the daily maximum amount
of each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The applicable Borrower shall pay directly to the L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit in an amount equal to
0.125 % per annum times the daily maximum amount available to be drawn under
such Letter of Credit. Such fronting fees shall be computed on a quarterly basis
in arrears. Such fronting fees shall be due and payable on the first Business
Day after the end of each calendar quarter, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the applicable Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges (including reasonable out-of-pocket
expenses relating to issuances, amendments, renewals, extensions and any demands
for payment), of the L/C Issuer relating to letters of credit as from time to
time in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(k) Conflict with Issuer Document. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit and to make any Cash Collateral deposits required hereunder. The
Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

(m) Reports to Administrative Agent. The L/C Issuer shall deliver to the
Administrative Agent, upon each calendar month end, a report setting forth for
such period the daily aggregate amount available to be drawn under the Letters
of Credit that were outstanding during such month.

 

37



--------------------------------------------------------------------------------

(n) Designation of L/C Issuer. The Company may, at any time and from time to
time, upon notice to the Administrative Agent, designate as an L/C Issuer one or
more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of an appointment as an L/C Issuer hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to such L/C Issuer, executed by each Borrower, the Administrative
Agent and such designated Lender and, from and after the effective date of such
agreement, as the case may be, (x) such Lender shall have all the rights and
obligations of an L/C Issuer under this Agreement and (y) references herein to
the term “L/C Issuer” shall be deemed to include such Lender in its capacity as
an issuer of Letters of Credit hereunder.

(o) Letter of Credit Reports. On (i) the last Business Day of each calendar
month, and (ii) each date that an L/C Credit Extension occurs with respect to
any Letter of Credit, the L/C Issuer shall deliver to the Administrative Agent a
written report in the form of Exhibit K hereto, appropriately completed with the
information for every Letter of Credit issued by the L/C Issuer that is
outstanding hereunder.

2.04 Swing Line Loans

(a) The Swing Line. Subject to the terms and conditions set forth herein, each
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) from time to time on any Business Day during the Availability Period, to
(i) in the case of Bank of America, any Borrower that is a U.S. Person or that
is organized under the laws of Canada, which shall consist of Swing Line Loans
denominated in Canadian Dollars, in an aggregate principal amount not to exceed
the Swing Line Canadian Dollar Sublimit, (ii) in the case of Citibank N.A., any
Borrower that is a U.S. Person or that is organized under the laws of the United
Kingdom, Germany, Ireland, Luxembourg, The Netherlands or any other Designated
Borrower Jurisdiction that is a Participating Member State, which shall consist
of Swing Line Loans denominated in Euro, in an aggregate principal amount not to
exceed the Swing Line Euro Sublimit and (iii) in the case of Barclays Bank PLC,
any Borrower that is a U.S. Person or that is organized under the laws of the
United Kingdom, Germany, Ireland, Luxembourg, The Netherlands or any other
Designated Borrower Jurisdiction that is a Participating Member State, which
shall consist of Swing Line Loans denominated in Sterling, in an aggregate
principal amount not to exceed the Swing Line Sterling Sublimit; provided,
however, that (x) after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the Total
Outstandings denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit, (iii) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Commitment and (iv) in the case of the Lender
acting as the Swing Line Lender with respect to such Swing Line Loan (whether
directly or through an Affiliate), unless such Lender shall agree otherwise in
its sole discretion, such Lender’s Revolving Credit Exposure plus (without
duplication) the aggregate principal amount of outstanding Swing Line Loans
issued by such Swing Line Lender shall not exceed such Lender’s Commitment,
(y) the Borrowers shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan, and (z) no Swing Line Lender shall be under any
obligation to make any Swing Line Loan if it shall determine (which

 

38



--------------------------------------------------------------------------------

determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan denominated in
(i) Canadian Dollars shall be a Canadian Prime Rate Loan, (ii) Euro shall be a
Euro Overnight Rate Loan and (iii) Sterling shall be a Sterling Overnight Rate
Loan. Immediately upon the making of a Swing Line Loan by a Swing Line Lender,
each other Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable Swing Line Lender a risk participation
in such Swing Line Loan in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon any
Borrower’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone (other than with
respect to Swing Line Borrowings denominated in Sterling) or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the applicable Swing Line Lender and the Administrative Agent of a
Swing Line Loan Notice. Each such Swing Line Loan Notice must be received by the
applicable Swing Line Lender and the Administrative Agent not later than 12:00
noon Local Time on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day. Promptly after receipt
by any Swing Line Lender of any Swing Line Loan Notice, such Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless such Swing Line Lender has received
notice (by telephone or in writing (other than with respect to Swing Line
Borrowings denominated in Sterling, in which case such notice must be in
writing)) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. Local Time on the date of the proposed Swing Line Borrowing
(A) directing such Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in ARTICLE IV is not then satisfied, then, subject to the terms and
conditions hereof, such Swing Line Lender will, not later than 4:00 p.m. Local
Time on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower.

(c) Refinancing of Swing Line Loans.

(i) Each Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrowers (which hereby irrevocably authorizes each Swing Line
Lender to so request on its behalf), that each Lender make a Eurocurrency Rate
Committed Loan (with a one-month Interest Period) in the applicable currency in
an amount equal to such Lender’s Pro Rata Share of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Eurocurrency
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.03. The applicable Swing Line Lender
shall furnish the applicable Borrower

 

39



--------------------------------------------------------------------------------

with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in the applicable currency and in Same Day
Funds for the account of such Swing Line Lender at the Administrative Agent’s
Office for payments in such currency not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made an Eurocurrency Rate Committed Loan to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to such Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Eurocurrency Rate Committed Loans submitted by such Swing Line Lender as set
forth herein shall be deemed to be a request by such Swing Line Lender that each
of the Lenders fund its risk participation in the relevant Swing Line Loan in
the applicable currency and each Lender’s payment to the Administrative Agent
for the account of such Swing Line Lender pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of such participation. The Administrative Agent
shall remit the funds so received to such Swing Line Lender.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of any Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), such Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swing Line Lender at a rate per annum equal to the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by such Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of any Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.03. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

 

40



--------------------------------------------------------------------------------

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the applicable Swing Line Lender receives any payment
on account of such Swing Line Loan, such Swing Line Lender will distribute to
such Lender its Pro Rata Share thereof in the same funds as those received by
such Swing Line Lender.

(ii) If any payment received by any Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Overnight Rate. The Administrative Agent will make such demand upon
the request of such Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Interest for Account of Swing Line Lender. The applicable Swing Line Lender
shall be responsible for invoicing the applicable Borrower for interest on the
Swing Line Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the applicable Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender. Such payment shall be in Same Day Funds in
the applicable Alternative Currency, unless the applicable Swing Line Lender (at
its option) shall have specified that it will require payment in Dollars (with
any corresponding obligations of the Lenders under Section 2.04(c) to be
denominated in Dollars and to be made as Base Rate Committed Loan). In the case
of any such reimbursement in Dollars, the applicable Swing Line Lender shall
notify the applicable Borrower of the Dollar Equivalent of the amount of such
payment promptly following the determination thereof. In the event that (A) a
drawing denominated in an Alternative Currency is to be reimbursed in Dollars
pursuant to the second sentence in this Section 2.04(f) and (B) the Dollar
amount paid by the applicable Borrower shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the applicable
Borrower agrees, as a separate and independent obligation, to indemnify the
Swing Line Lender for the loss resulting from its inability on that date to
purchase the Alternative Currency in the full amount of the drawing.

2.05 Prepayments.

(a) Any Borrower may, upon notice (in a form acceptable by the Administrative
Agent) to the Agent, at any time or from time to time voluntarily prepay
Committed Loans, as the case may be, in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Agent not later
than 9:00 a.m., in the case of a prepayment of Loans, (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) four Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies and (C) on the date of
prepayment of Base

 

41



--------------------------------------------------------------------------------

Rate Committed Loans; and (ii) any prepayment of Committed Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
and currency of Committed Loans to be prepaid. The Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment. If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Pro Rata Shares.

(b) If for any reason (other than a change in exchange rates, in which case
clause (d) shall apply) the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the applicable Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless
after the prepayment in full of the Committed Loans the Total Outstandings
exceed the Aggregate Commitments then in effect.

(c) Any Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by such Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. Local Time on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by any Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(d) (i) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds the Alternative Currency Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or Cash Collateralize L/C Obligations in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed the Alternative Currency Sublimit then in effect.

(ii) If at any time, solely as a result of fluctuations in currency exchange
rates, the sum of the aggregate principal amount of all of the Revolving Credit
Exposures exceeds the Aggregate Commitments, the applicable Borrower shall
(x) immediately repay Loans or (y) Cash Collateralize L/C Obligations in an
account with the Administrative Agent pursuant to and within the time period
required by Section 2.03(g), in the case of each of clauses (x) and (y) in an
aggregate principal amount sufficient to cause the aggregate amount of all
Revolving Credit Exposure to be less than or equal to the Aggregate Commitments.

(iii) If the Administrative Agent notifies the Company at any time that (x) the
Outstanding Amount of all Swing Line Loans at such time exceeds the aggregate
Swing Line Sublimit and/or (y) that the Outstanding Amount of Swing Line Loans
denominated in an Alternative Currency

 

42



--------------------------------------------------------------------------------

exceeds the Swing Line Canadian Dollar Sublimit, the Swing Line Euro Sublimit or
the Swing Line Sterling Sublimit, applicable for such Alternative Currency,
then, within two Business Days after receipt of such notice, the Borrowers shall
prepay the applicable Swing Line Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed the Swing Line Sublimit and/or Swing Line Canadian Dollar Sublimit, the
Swing Line Euro Sublimit and/or the Swing Line Sterling Sublimit, as applicable.

2.06 Termination or Reduction of Commitments. The Company may, upon notice to
the Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by the Agent not later than 9:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Alternative Currency Sublimit, the Letter of Credit Sublimit, the Foreign
Designated Borrower Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Commitments, such sublimit (in the case of the Swing Line
Sublimit, on a pro rata basis across each of the Swing Line Canadian Dollar
Sublimit, the Swing Line Euro Sublimit and the Swing Line Sterling Sublimit)
shall be automatically reduced by the amount of such excess. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Commitments. Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender, according to its
Pro Rata Share. All facility fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.07 Repayment of Loans.

(a) Each Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of its Committed Loans outstanding on such date.

(b) Each Borrower shall repay to the applicable Swing Line Lender on the earlier
to occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date, the aggregate principal amount of the applicable Swing Line Loans
outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurocurrency Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; (iii) each Swing Line Loan denominated in Canadian Dollars
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Canadian Prime Rate
plus the Applicable Rate; (iv) each Swing Line Loan denominated in Euro shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Euro Overnight Rate plus the
Applicable Rate; and (v) each Swing Line Loan denominated in Sterling shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Sterling Overnight Rate plus the
Applicable Rate;

 

43



--------------------------------------------------------------------------------

(b) If any amount payable by a Borrower under any Loan Document is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall, upon the request of
the Required Lenders (provided no such request shall be required in the case of
an Event of Default under Section 8.01(f) or 8.01(g)) thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws. Furthermore, upon the
request of the Required Lenders, while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and
2.03(j):

(a) Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee
payable in Dollars on the tenth calendar day following the end of each calendar
quarter, which shall be equal to the Applicable Rate times the actual daily
amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Committed Loans, Swing Line Loans
and L/C Obligations), regardless of usage. The facility fee shall accrue at all
times during the Availability Period (and thereafter so long as any Committed
Loans, Swing Line Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in ARTICLE IV are not met, and
shall be due and payable quarterly in arrears on each date specified above
following the end of each calendar quarter, commencing with the first such date
to occur after the date hereof, and on the last day of the Availability Period
(and, if applicable, thereafter on demand). The facility fee shall be calculated
on a calendar quarter basis in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and, except to the extent expressly otherwise agreed, shall not be
refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and, except to the extent expressly
otherwise agreed, shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Canadian
Prime Rate

 

44



--------------------------------------------------------------------------------

Loans and for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year) or, in the case of interest in respect
of other Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Agent, the applicable Borrower shall
execute and deliver to such Lender (through the Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach Schedules to its Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
12:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the

 

45



--------------------------------------------------------------------------------

account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States or such other
address as the Administrative Agent specifies from time to time. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent amount of the Alternative Currency payment
amount. The Agent will promptly distribute to each Lender its Pro Rata Share (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by an Agent after the applicable time specified in this Section 2.12(a) shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by a Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Unless the Agent shall have received notice from a Lender prior to
(a) the proposed date of any Borrowing of Eurocurrency Rate Loans or (b) two
hours prior to the proposed time of any Borrowing of Base Rate Loans that such
Lender will not make available to the Agent such Lender’s share of such
Borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Agent, then such Lender and the applicable Borrower
severally agree to pay to the Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the applicable Borrower to but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Lender, a rate per annum equal to the applicable Overnight Rate
from time to time in effect plus any administrative, processing or similar fees
customarily charged by the Agent in connection with the foregoing, and (B) in
the case of a payment to be made by any Borrower, the interest rate applicable
to the applicable Borrowing. If the applicable Borrower and such Lender shall
pay such interest to the Agent for the same or an overlapping period, the Agent
shall promptly remit to the applicable Borrower the amount of such interest paid
by the applicable Borrower for such period. If such Lender pays its share of the
applicable Borrowing to the Agent, then the amount so paid shall constitute such
Lender’s Committed Loan included in such Borrowing. Any payment by the
applicable Borrower shall be without prejudice to any claim the applicable
Borrower may have against a Lender that shall have failed to make such payment
to the Agent.

(ii) Unless the Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders or the L/C Issuer hereunder that the applicable Borrower will not
make such payment, the Agent may assume that the applicable Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the applicable Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may

 

46



--------------------------------------------------------------------------------

be, severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at rate per annum equal to
the applicable Overnight Rate from time to time in effect.

A notice of the Agent to any Lender or the applicable Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) If any Lender makes available to the Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this ARTICLE II, and such
funds are not made available to the applicable Borrower by the Agent because the
conditions to the applicable Credit Extension set forth in ARTICLE IV are not
satisfied or waived in accordance with the terms hereof, the Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) The obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Committed Loan, to fund any such participation, to make any
such purchase or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, fund any participation or to make
any purchase or payment.

(e) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Committed Loans made by them and/or such subparticipations in the
participations in L/C Obligations and Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Committed Loans, or such participations, as
the case may be, pro rata with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. Each Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 11.08) with respect to
such participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the

 

47



--------------------------------------------------------------------------------

absence of manifest error) of participations purchased under this Section 2.13
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

2.14 [Reserved].

2.15 Increase in Commitments.

(a) Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Company may from time to time,
request an increase in the Aggregate Commitments by an aggregate amount (for all
such requests) not exceeding $1,000,000,000. At the time of sending such notice,
the Company (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment (and, for the
avoidance of doubt, no such Lender shall have an obligation to so agree) and, if
so, whether by an amount equal to, greater than, or less than its Pro Rata Share
of such requested increase. Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase, the
Company may also invite additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel. Notwithstanding the foregoing provisions of this
Section 2.15(a), during the first 90 days following the date hereof, the Company
may invite Eligible Assignees to become Lenders under this Agreement in
connection with a requested increase without first providing any Lender with the
opportunity to increase its Commitment as provided above.

(b) If the Aggregate Commitments are increased in accordance with this Section
2.15, the Administrative Agent and the Company shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the Company and the Lenders of
the final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the Company shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Company, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in ARTICLE V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that, for
purposes of this Section 2.15, (1) the representation and warranty contained in
Section 5.08(a) shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01(a) and 6.01(b), respectively, and (2) the reference to
the date hereof in Section 5.05(b) and Section 5.08(b) shall be deemed to refer
to the Increase Effective

 

48



--------------------------------------------------------------------------------

Date and (B) no Default exists. The Company shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Commitments under this Section 2.15.

(c) In the event of an increase in Commitments pursuant to this Section 2.15,
the provisions of this Section 2.15 shall govern any conflicts with provisions
in Sections 2.13 or 11.01.

2.16 Designation of Borrowers.

(a) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
consolidated Subsidiary of the Company that is organized in a Designated
Borrower Jurisdiction and that is engaged in a line of business that is
substantially similar to those lines of businesses conducted by the Company and
its Subsidiaries on the date hereof (an “Applicant Borrower”) as a Designated
Borrower to receive Loans hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit E-1 (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received such “know your customer” information,
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders (or in the case of “know your customer” information, each
Lender) in their sole discretion, including, without limitation, with respect to
an Applicant Borrower that is organized under the laws of Germany, evidence
satisfactory to the Administrative Agent that such Applicant Borrower (i) is an
entity incorporated under the laws of the Federal Republic of Germany as a
limited liability company (Gesellschaft mit beschränkter Haftung) and
(ii) satisfies asset, revenue, and minimum employee tests required under the
laws of Germany to permit a U.S. Lender to lend to such Applicant Borrower and
Notes signed by such new Borrowers to the extent any Lenders so require. If the
Administrative Agent and the Required Lenders agree that an Applicant Borrower
shall be entitled to receive Loans hereunder, then promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit E-2 (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof (the
“Designated Borrower Effective Date”), whereupon each of the Lenders agrees to
permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice, Swing Line Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after the Designated Borrower Effective Date
applicable to such Designated Borrower.

 

49



--------------------------------------------------------------------------------

(b) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.
The Company shall execute a Guaranty in respect of any Designated Borrower prior
to or on the Designated Borrower Effective Date applicable to such Designated
Borrower. Any Designated Borrower that is a Domestic Subsidiary shall execute a
Guaranty in respect of the Company’s and any other Designated Borrower’s
Obligations hereunder prior to or on the Designated Borrower Effective Date
applicable to such Designated Borrower. In the case the Company designates a
Designated Borrower, the Company and each Designated Borrower that is a Domestic
Subsidiary shall execute and deliver to the Administrative Agent a reaffirmation
agreement in form and substance reasonably satisfactory to the Administrative
Agent in respect of such Person’s Guaranty prior to or on the Designated
Borrower Effective Date applicable to such Designated Borrower so designated by
the Company.

(c) Each Subsidiary of the Company that becomes a “Designated Borrower” pursuant
to this Section 2.16 hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

(e) Notwithstanding the foregoing, with respect to any Designated Borrower not
organized under the laws of the United States or any State thereof (a
“Designated Foreign Borrower”), no Lender shall be required to make Loans to
such Designated Foreign Borrower and no L/C Issuer shall be required to issue or
amend any Letter of Credit for such Designated Foreign Borrower in the event
that the making of such Loans or issuance or amendment of such Letter of Credit
would reasonably be expected to (a) breach or violate any internal policy of
such Lender or L/C Issuer or any law or regulation to which such Lender or L/C
Issuer is subject, or would be upon the making of such Loan or issuance or
amendment of such Letter of Credit or (b) result in materially adverse tax
consequences to such Lender (any such Lender, a “Protesting Lender”); provided
that (i) any Protesting Lender, which is relying solely on such internal
policies as the basis for not making Loans or issuing or amending Letters of
Credit may do so only if such internal policies are being applied by such
Protesting Lender to all similarly situated borrowers seeking loans, letters of
credit or other extensions of credit from or with respect to such jurisdiction;
and (ii) each Protesting Lender shall use reasonable efforts to designate (or
identify) a different lending office for funding or booking its Loans to such
Designated Foreign Borrower or issuing

 

50



--------------------------------------------------------------------------------

or amending Letters of Credit for the account of such Designated Foreign
Borrower or to assign (or identify for purposes of assignment of) its rights and
obligations hereunder to make its Loans to, or issue or amend Letters of Credit
for the account of, such Designated Foreign Borrower to another of its offices,
branches or affiliates, if, in the good faith judgment of such Protesting
Lender, such designation or assignment would permit it to make Loans to such
Designated Foreign Borrower or issue or amend Letters of Credit for the account
of such Designated Foreign Borrower and would not otherwise be materially
disadvantageous to such Protesting Lender, as applicable (and the Company and
the relevant Designated Foreign Borrower shall agree to pay all reasonable
out-of-pocket costs and expenses incurred by such Lender or L/C Issuer in
connection with any such designation or assignment). As soon as practicable (but
in any event not more than five Business Days) after receipt of notice from the
Company or the Administrative Agent of the Company’s intent to designate a
Designated Foreign Borrower, any Protesting Lender shall notify the Company and
the Administrative Agent in writing of its inability to lend to such Designated
Foreign Borrower. The Company shall, effective on or before the date that such
Designated Foreign Borrower shall have the right to borrow hereunder, either
(A) with respect to each Protesting Lender, replace such Protesting Lender with
Lenders willing (in their sole discretion) to increase their existing
Commitments, or other financial institutions willing (in their sole discretion)
to become Lenders and extend new commitments, on terms consistent with
Section 11.15, or (B) cancel its request to designate such Designated Foreign
Borrower as a “Designated Borrower”.

2.17 Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent, given not earlier than 90 days and not later than 65 days prior to each
of the first, second and third anniversaries of the date hereof (each such
anniversary being referred to herein as an “Anniversary Date” and each such 25
day period prior to an Anniversary Date being referred to herein as a “Request
Period”), request that each Lender, L/C Issuer and Swing Line Lender, effective
as of the first, second or third Anniversary Date, as the case may be, extend
its Commitment and/or availability of Letters of Credit and/or Swing Line Loans
hereunder beyond the Maturity Date then in effect (the “Existing Maturity Date”)
for an additional one-year period from the Existing Maturity Date; provided that
no more than one such request may be made during each Request Period. The
Administrative Agent shall promptly notify each Lender, Swing Line Lender and
L/C Issuer of the Company’s request for such extension (the date such notice is
given being referred to herein as the “Notice Date”).

(b) Lender Elections to Extend. Each Lender, Swing Line Lender and L/C Issuer,
in each case, acting in its sole discretion, shall, by notice to the
Administrative Agent given not later than 10 days following the Notice Date (the
“Response Deadline”), advise the Administrative Agent whether or not such
Lender, Swing Line Lender or L/C Issuer agrees to such extension (each such
Lender, Swing Line Lender or L/C Issuer that determines not to so extend its
Commitment being referred to as a “Non-Extending Lender”). Any Lender, Swing
Line Lender or L/C Issuer that does not so advise the Administrative Agent on or
before the Response Deadline shall be deemed to be a Non-Extending Lender. The
election of any Lender, Swing Line Lender or L/C Issuer to agree to such
extension of the Maturity Date shall not obligate any other Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s, Swing Line Lender’s and L/C Issuer’s determination
under this Section 2.17 within five Business Days after the Response Deadline.

 

51



--------------------------------------------------------------------------------

(d) Additional Commitment Lenders. The Company shall have the right on or before
the related Anniversary Date to replace each Non-Extending Lender with, and add
as “Lender”, “Swing Line Lender” and/or “L/C Issuer”, as applicable, under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 11.06, provided that each such
Additional Commitment Lender shall enter into an Assignment and Assumption
Agreement pursuant to which such Additional Commitment Lender shall undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders (including Swing Line Lenders and L/C Issuers) that have agreed
to so extend the Maturity Date (each, an “Extending Lender”) and the Commitments
of the Additional Commitment Lenders shall be more than 51% of the aggregate
amount of the Commitments in effect immediately prior to the related Anniversary
Date, then, effective as of the related Anniversary Date (but subject to the
prior satisfaction of the conditions set forth in clause (f) below), the
Maturity Date of this Agreement and the Maturity Date with respect to the
Commitments of each Extending Lender and of each Additional Commitment Lender
shall be extended to the date falling one year after the Existing Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender”, “Swing Line Lender” and/or
“L/C Issuer”, as applicable, for all purposes of this Agreement. Notwithstanding
anything herein to the contrary, the Commitment of each Non-Extending Lender
shall remain in full force and effect until and shall terminate on the Existing
Maturity Date for such Non-Extending Lender, unless such Non-Extending Lender is
replaced prior to the related Anniversary Date by an Additional Commitment
Lender as provided in clause (d) above.

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender, Swing Line Lender or L/C Issuer unless:

(i) no Default shall exist, or would result from such extension;

(ii) the representations and warranties of the Borrowers contained in this
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date;

(iii) as of the Anniversary Date, with respect to such extension no Material
Adverse Effect has occurred since March 31, 2015; and

(iv) the chief financial officer of the Company shall have delivered to the
Administrative Agent a certificate, dated the Anniversary Date with respect to
such extension, as to the matters referred to in clauses (i) through
(iii) above.

 

52



--------------------------------------------------------------------------------

(g) Payment of Non-Extending Lenders. On the Maturity Date of any Non-Extending
Lender, the Company shall repay any outstanding Loans and L/C Advances, accrued
interest and fees thereon and other amounts payable to such Non-Extending Lender
hereunder and under the other Loan Documents (and pay any additional amounts
required pursuant to Sections 2.09 and 3.05).

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 11.01 to the contrary.

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 11.08), will be applied at such time or
times as may be determined by the Agent as follows: FIRST, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; SECOND, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or any Swing Line Lender hereunder; THIRD, if so determined by
Administrative Agent or requested by the L/C Issuer, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; FOURTH, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent; FIFTH, if
so determined by Administrative Agent and the Company and subject to Section
2.03(g), to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; SIXTH, to the payment of any amounts owing to the Lenders or the L/C
Issuer or any Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the L/C Issuer or such Swing
Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; SEVENTH, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and EIGHTH,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (2) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.03 were satisfied
or waived, such

 

53



--------------------------------------------------------------------------------

payment will be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) will be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. A Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender only to extent allocable to the sum of (1) the
Outstanding Amount of the Committed Loans funded by it and (2) its Pro Rata
Share of the stated amount of Letters of Credit for which it has provided Cash
Collateral (and the Borrowers shall (A) be required to pay to each L/C Issuer
and Swing Line Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive letter of credit fees as provided in Section 2.03(i). Each Defaulting
Lender shall be entitled to receive letter of credit fees for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
Cash Collateral. With respect to any facility fee or letter of credit fee not
required to be paid to any Defaulting Lender, the Borrowers shall (x) pay to
each non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the L/C Issuer or
Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment), but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Commitment and provided that each such
reallocation will be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law; (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure.

 

54



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Company, Administrative Agent, each Swing
Line Lender and L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.18(a)(iv), whereupon that Lender will cease to be a
Defaulting Lender; provided that (x) to the extent that any non-Defaulting
Lender incurs any loss, cost or expense as a result of such purchase of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Loan, such Defaulting Lender shall reimburse such non-Defaulting
Lenders for any such loss, cost or expense, (y) no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender and (z) except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding.

(ii) [reserved]

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws to withhold or deduct any Taxes from any payment, then (A) such
Loan Party or the Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

55



--------------------------------------------------------------------------------

(b) Without limiting the provisions of subsection (a) above, the Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes

(c) (i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Party to do so), (y) the
Administrative Agent and the Loan Party, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority as provided in this Section 3.01, the Company shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and

 

56



--------------------------------------------------------------------------------

the Administrative Agent, at the time or times reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or the taxing authorities of a
jurisdiction pursuant to such applicable law or reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below or (B) required by applicable law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

 

57



--------------------------------------------------------------------------------

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

58



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) Unless required by applicable Laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender
or the L/C Issuer, or have any obligation to pay to any Lender or the L/C
Issuer, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender or the L/C Issuer, as the case may be. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Loan Party under this Section 3.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that each Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund Eurocurrency Rate Loans (whether denominated in Dollars or an
Alternative Currency), or charge interest with respect to Credit Extensions or
to determine or charge interest rates based upon the Eurocurrency Rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the

 

59



--------------------------------------------------------------------------------

Agent, (i) any obligation of such Lender to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension or to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or to convert
Base Rate Committed Loans to Eurocurrency Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Agent and the Company that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Agent), prepay or, solely in the
case of Eurocurrency Rate Loans denominated in Dollars convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Agent without reference to the Eurocurrency Rate component of
the Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. If any of the circumstances set
forth above arise with respect to Loans denominated in an Alternative Currency,
such Alternative Currency denominated Loans shall be made or maintained, as
applicable, at a rate for short term borrowings of such Alternative Currency
determined in a customary manner in good faith by the Administrative Agent in
consultation with the Company. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (a) (i) the Administrative Agent determines that
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, the “Impacted Loans”) or (b) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the

 

60



--------------------------------------------------------------------------------

applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) without cost or penalty or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Company that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate) or the L/C
Issuer;

(ii) subject any Lender or Agent to any taxes of any kind whatsoever (other than
(A) Indemnified Taxes that are covered by Section 3.01, (B) Taxes described in
clauses (b)-(d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan or of maintaining its obligation to make any such Loan, or to increase the
cost to such Lender or L/C Issuer of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or L/C Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or L/C Issuer,
the Borrowers will pay to such Lender or L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or L/C Issuer, as
the case may be, for such additional costs incurred or reduction suffered.

 

61



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.

(c) The Company shall pay (or cause the applicable Designated Borrower to pay)
to each Lender, as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed as a result of a Change in Law in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans denominated in a currency other than U.S. Dollars, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith),
which in each case shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least 30 days’
prior notice (with a copy to the Administrative Agent) of such additional costs
from such Lender. If a Lender fails to give notice 30 days prior to the relevant
Interest Payment Date, such additional costs shall be due and payable 30 days
from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that, notwithstanding the provisions of
Sections 3.04(a), 3.04(b) and 3.04(c), (i) the Borrowers shall only be liable
for amounts in respect of increased costs or reductions for the period beginning
up to six months prior to the date on which such demand was made (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six month period referred to above shall be extended to
include the period of retroactive effect thereof), and (ii) the Lender claiming
compensation therefor shall have applied consistent return metrics applied to
other similarly situated borrowers or obligors with respect to such increased
costs or reductions.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

62



--------------------------------------------------------------------------------

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by such Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.15;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
for the performance of any foreign exchange contracts, in each case, excluding
loss of any anticipated profits;

provided that the Company shall have no obligation to pay to any Lender any of
the foregoing amounts incurred in connection with such Lender being a Defaulting
Lender.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

3.06 Matters Applicable to Illegality and all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this ARTICLE III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error; provided that, in the case of any such certificate delivered
pursuant to Section 3.04, such certificate (i) sets forth in reasonable detail
the amount or amounts payable to such Lender pursuant to Section 3.04(a) and
3.04(b) and the basis for determining such amount or amounts and (ii) explains
the methodology used to determine such amount. The Borrowers shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Each Lender may make any Credit Extension to any Borrower through any
Lending Office, provided that the exercise of this option shall not affect the
obligation of the applicable Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires any Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts

 

63



--------------------------------------------------------------------------------

payable pursuant to Section 3.01 or Section 3.04, as the case may be, in the
future, or eliminate the need for notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not,
in the good faith judgment of such Lender or the L/C Issuer, as the case may be,
otherwise be materially disadvantageous to such Lender or the L/C Issuer, as the
case may be. The Company hereby agrees to pay (or cause the applicable
Designated Borrower to pay) all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment
requested by the Company.

(c) Upon any Lender’s making a claim for compensation under Section 3.04 or if
any Borrower is required to pay amounts to any Lender under Section 3.01 as a
result of any Taxes or Other Taxes, in each case the Company may, subject to
Section 3.06(b), replace such Lender in accordance with Section 11.15. Upon any
Lender’s giving notice and suspending its obligations relating to Eurocurrency
Rate Loans in accordance with Section 3.02(a), the Company may replace such
Lender in accordance with Section 11.15.

3.07 Survival. All of the Borrowers’ obligations under this ARTICLE III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Effectiveness. Effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or PDFs (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the date hereof (or, in the case of certificates of
governmental officials, a recent date before the date hereof) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and each Loan Party;

(ii) if requested by any Lender at least two Business Days before the date
hereof, a Note executed by the Borrowers in favor of each Lender so requesting a
Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers or the corporate secretary or
assistant secretary of the Company as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

64



--------------------------------------------------------------------------------

(iv) each of the following documents:

(A) the Articles or certificate of incorporation and the bylaws of the Company
as in effect on the date hereof, certified by the Secretary or Assistant
Secretary of the Company as of the date hereof; and

(B) a good standing and tax good standing certificate for the Company from the
applicable Secretary of State (or similar, applicable Governmental Authority) of
the States of Delaware and California dated as of a recent date;

(v) favorable opinions, addressed to the Agent and the Lenders, of (A) Wade
Estey, Assistant General Counsel of the Company, in form and substance
satisfactory to the Administrative Agent regarding such matters as the
Administrative Agent may reasonably request; and (B) Morrison & Foerster LLP,
special counsel to the Company, as to certain matters of New York law;

(vi) a certificate signed by a Responsible Officer of the Company:

(A) certifying that:

(1) the representations and warranties contained in ARTICLE V and the other Loan
Documents are true and correct on and as of such date, as though made on and as
of such date;

(2) no Default or Event of Default exists or, if applicable, would result from
the initial Borrowing;

(3) there has occurred since March 31, 2015, no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

(4) each of the conditions in Sections 4.01(a) and 4.01(b) has been satisfied on
the part of the Company as of the date hereof;

(B) designating the date hereof; and

(C) indicating the Debt Ratings;

(vii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.

(b) Any fees required by the Loan Documents to be paid, and all reimbursable
expenses for which invoices have been presented, to the Agent, the L/C Issuer,
the Arrangers or any Lender on or before the date hereof shall have been paid,
to the extent that such invoices have been presented to the Company on or before
the date hereof.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced to the Company
prior to or on the date hereof, plus such additional amounts of Attorney Costs
as shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Company and the
Administrative Agent).

 

65



--------------------------------------------------------------------------------

(d) Since March 31, 2015, no Material Adverse Effect shall have occurred or
become known to the Administrative Agent.

(e) The commitments of the lenders under the Existing Revolving Credit Agreement
shall have been terminated and all the obligations under the Existing Revolving
Credit Agreement shall have been repaid or prepaid (which repayment or
prepayment may be made with the proceeds of the initial Credit Extension
hereunder), and the Administrative Agent shall have received evidence
satisfactory to it thereof.

(f) The Administrative Agent shall have received, at least three (3) Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, as is reasonably
requested in writing by the Administrative Agent at least ten (10) Business Days
prior to the Closing Date.

Without limiting the generality of the provisions of Section 9.05, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed date hereof specifying its
objection thereto.

4.02 Existing Revolving Credit Agreement (a) On the date hereof, the
“Commitments” as defined in the Existing Revolving Credit Agreement shall
terminate, without further action by any party thereto.

(b) The Lenders which are parties to the Existing Revolving Credit Agreement,
comprising the “Required Lenders” as defined in the Existing Revolving Credit
Agreement hereby waive any requirement of prior notice of termination of the
Commitments (as defined in the Existing Revolving Credit Agreement) pursuant to
Section 2.06 thereof and of prepayment of loans thereunder, to the extent
necessary to give effect to 4.01(e) hereof, provided that any such prepayment of
loans thereunder shall be subject to Section 2.05 of the Existing Revolving
Credit Agreement.

4.03 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of each Borrower contained in ARTICLE V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.03, the representations and warranties contained in
Section 5.08(a) shall be deemed to refer to the most recent statements furnished
pursuant Sections 6.01(a) and 6.01(b), respectively.

 

66



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) The Administrative Agent and, if applicable, any Swing Line Lender or the
L/C Issuer, shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.16 related to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company, shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.03(a),
(b) and (d) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants (which representations and warranties in
the case of any Borrower other than the Company shall be limited to such
Borrower and its Subsidiaries and other facts and circumstances known to such
Borrower and its Subsidiaries) to the Administrative Agent and each Lender that:

5.01 Corporate Existence and Power. Each Borrower:

(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization;

(b) has the power and authority and all required governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under the Loan Documents to
which it is a party;

(c) is duly qualified and is licensed and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, with respect to clause (c) or clause (d), to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

5.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by each Borrower of this Agreement and each other Loan Document to
which such Borrower is party, and any Borrowing as of the date of such Borrowing
have been duly authorized by all necessary corporate action, and do not and will
not:

(a) contravene the terms of any Borrower’s Organization Documents;

 

67



--------------------------------------------------------------------------------

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Contractual Obligation to which
any Borrower is a party or any order, injunction, writ or decree of any
Governmental Authority to which any Borrower or its property is subject; or

(c) violate any Requirement of Law.

5.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority
(each of the foregoing, an “Authorization”) is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Borrower of the Agreement or any other Loan Document, except to the
extent that failure to have obtained or completed, as applicable, such
Authorization would not result in a Material Adverse Effect.

5.04 Binding Effect. This Agreement and each other Loan Document to which each
Borrower is a party constitute the legal, valid and binding obligations of such
Borrower, enforceable against such Borrower in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

5.05 Litigation. There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Borrower, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, against
any Borrower, or its Subsidiaries or any of their respective properties which:

(a) purport to pertain to this Agreement or any other Loan Document, or any of
the transactions contemplated hereby or thereby; or

(b) if determined adversely to the Company or its Subsidiaries, would reasonably
be expected to have a Material Adverse Effect which has not been disclosed in
the Company’s annual report for period ending March 31, 2015 on Form 10-K. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.

5.06 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Borrower. As of the date hereof, neither the
Company nor any Subsidiary is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect as
of the date hereof, or that would, if such default had occurred after the date
hereof, create an Event of Default under Section 8.01(e).

5.07 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in Section 6.10. Neither the Company nor
any Subsidiary is generally engaged in the business of purchasing or carrying
Margin Stock (other than the Company’s own treasury stock) or extending credit
for the purpose of purchasing or carrying Margin Stock.

 

68



--------------------------------------------------------------------------------

5.08 Financial Condition. (a) The Audited Financial Statements:

(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, subject in
the case of the unaudited statements to ordinary, good faith year end audit
adjustments;

(B) fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and results of operations for the period covered thereby;
and

(C) show all material indebtedness and other liabilities, direct or contingent,
of the Company and its consolidated Subsidiaries as of the date thereof required
to be shown in accordance with GAAP.

(b) As of the date hereof, since March 31, 2015, there has been no Material
Adverse Effect.

5.09 Regulated Entities. None of the Company, any Person controlling the
Company, or any Subsidiary, is or is required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940.

5.10 Taxes. Except to the extent that failure to have so filed or paid would not
result in a Material Adverse Effect, each Borrower and its Subsidiaries have
timely filed or caused to be filed all Federal, state and other material tax
returns and reports required to be filed, and have paid all Federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Borrower nor any Subsidiary thereof is party to any tax
sharing agreement other than an agreement solely between one or more Borrowers
or Subsidiaries.

5.11 Sanctions. No Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Company, any director, officer, or employee thereof, nor, to the
knowledge of the Company, any agent thereof that will act in any capacity in
connection with or directly benefit from the credit facility established hereby,
is an individual or entity that is, or is owned or controlled by any individual
or entity that is (i) currently the subject or target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by OFAC or HMT or (iii) located, organized or resident
in a Designated Jurisdiction. Each Borrower and its Subsidiaries conduct their
businesses in compliance in all material respects with all applicable
Sanctions. Each Borrower and its Subsidiaries have instituted and maintain
policies and procedures designed to promote and achieve compliance with all
applicable Sanctions.

5.12 Anti-Corruption Laws and Anti-Money Laundering Laws. Each Borrower and its
Subsidiaries are in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions in which the
Borrowers or any of their Subsidiaries conduct business and with all applicable
Anti-Money Laundering Laws. Each Borrower and its Subsidiaries have instituted
and maintain policies and procedures designed to promote and achieve compliance
with all applicable anti-corruption laws.

 

69



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Obligations under Section 11.04(b) that remain contingent
after termination of the Commitments and payment of all other Obligations)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Required Lenders waive compliance in writing:

6.01 Financial Statements. The Company shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 70 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Deloitte & Touche LLP
or another nationally recognized independent certified public accountant, which
report and opinion shall be prepared in accordance with GAAP and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 55 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, beginning
with the fiscal quarter ending September 30, 2015, a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Company’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Company as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes. As to any information contained in
materials furnished pursuant to Section 6.02(b), the Company shall not be
separately required to furnish such information under clause (a) or (b) above,
but the foregoing shall not be in derogation of the obligation of the Company to
furnish the information and materials described in Sections 6.01(a) and
6.01(b) at the times specified therein.

6.02 Certificates; Other Information. The Company shall deliver to the
Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of the Company;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

 

70



--------------------------------------------------------------------------------

(c) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrowers or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Sections 6.01(a) or 6.01(b) or
6.02(b) or Section 6.03 may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which it is publicly
available at no charge on the EDGAR system of the United States Securities and
Exchange Commission, (ii) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 11.02; or (iii) on which such documents are posted on the
Company’s behalf on IntraLinks or another similar electronic system (a
“Platform”), if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent may make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrowers under Sections 6.01(a), 6.01(b),
6.02(a), 6.02(b), and Section 6.03 (and any other such materials and/or
information to the extent the applicable Borrower has previously consented in
writing) (collectively, “Borrower Materials”) by posting the Borrower Materials
on a Platform and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any of the Borrowers or their respective affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that (a) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (b) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the L/C Issuer and the Lenders to treat such Borrower Materials as
publicly available information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws;
(c) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of a Platform designated “Public Investor”; and (d) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of a
Platform not designated “Public Investor”.

6.03 Notices. Each Borrower shall promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of (i) the occurrence of any ERISA Event with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower or any of its Subsidiaries in an aggregate amount
in excess of $50,000,000 during

 

71



--------------------------------------------------------------------------------

the term of this Agreement, or (ii) the existence of an amount of unfunded
benefit liabilities (as defined in Section 4001(a)(18) of ERISA), individually
or in the aggregate for all Pension Plans (excluding for purposes of such
computation any Pension Plans with respect to which assets exceed benefit
liabilities), which exceeds 3% of Net Worth.

Notification delivered to the Administrative Agent and each Lender by any
Borrower under this Section 6.03 shall satisfy the notice obligation of all
Borrowers hereunder. Each notice pursuant to this Section 6.03 shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Preservation of Existence, Etc. Each Borrower shall, and shall cause each
of its Material Subsidiaries to, (a) preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.02 and (b) take all reasonable action to maintain all governmental rights,
privileges, permits, licenses and franchises necessary in the normal conduct of
its business, except in connection with transactions permitted by Section 7.02
and except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

6.05 Maintenance of Insurance. Each Borrower shall, and shall cause each of its
Material Subsidiaries to, maintain with financially sound and reputable
insurance companies, insurance (including self-insurance) with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as the Company reasonably deems prudent from time to time.

6.06 Payment of Taxes. Each Borrower shall, and shall cause each of its Material
Subsidiaries to, pay and discharge as the same shall become due and payable, all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets (other than obligations that a Responsible Officer is not
aware of or are of a nominal amount), unless the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Company or such Material
Subsidiary, and except to the extent that failure to so pay and discharge,
either individually or in the aggregate, would not result in a Material Adverse
Effect.

6.07 Compliance with Laws. Each Borrower shall, and shall cause each of its
Material Subsidiaries to, comply in all material respects with the Requirements
of Law applicable to it or to its business, except in such instances in which
(a) a Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted; or (b) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

6.08 Books and Records. Each Borrower shall, and shall cause each of its
Material Subsidiaries to, maintain in all material respects proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company and such Material
Subsidiary, as the case may be.

6.09 Inspection Rights. Each Borrower shall, and shall cause each of its
Material Subsidiaries to, permit representatives and independent contractors of
the Administrative Agent, on behalf of itself or a request of any Lender, to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and

 

72



--------------------------------------------------------------------------------

accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and upon reasonable
advance notice to the Company and the applicable Borrower that is the subject of
such inspection; provided, however, that when an Event of Default exists the
representatives and independent contractors of the Administrative Agent may do
any of the foregoing at the reasonable expense of the Borrowers at any time
during normal business hours and upon reasonable advance notice to the Company
and the applicable Borrower that is the subject of such inspection; provided,
further, that so long as no Event of Default exists, no Borrower shall be
required to or to cause any Material Subsidiary to, permit more than one such
visit or inspection on more than one occasion in any twelve-month period.

6.10 Use of Proceeds. The Borrowers shall use the proceeds of the Credit
Extensions for general corporate purposes (including the refinancing of existing
indebtedness and acquisitions) not in contravention of any Law or of any Loan
Document.

6.11 The Borrowers shall, and shall cause each Subsidiary to, (i) conduct its
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions in which any Borrower or any
of its Subsidiaries conduct business, all applicable Sanctions and all
applicable Anti-Money Laundering Laws and (ii) maintain policies and procedures
designed to promote and achieve compliance with all applicable anti-corruption
laws and all applicable Sanctions.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Obligations under subsection 11.04(b) that remain
contingent after termination of the Commitments and payment of all other
Obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, unless the Required Lenders waive compliance in
writing:

7.01 Liens. No Borrower shall, or shall suffer or permit any of its Material
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):

(a) any Lien existing on property of the Company or any Material Subsidiary on
the date hereof securing Indebtedness outstanding on such date;

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s or other like Liens arising in the ordinary course of business which
are not delinquent or remain payable without penalty;

(e) pledges or deposits required in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

73



--------------------------------------------------------------------------------

(f) Liens on the property of any Borrower or any Material Subsidiary securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the ordinary course of business, provided all
such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;

(g) easements, rights-of-way, restrictions and other similar encumbrances which,
in the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the FRB, and
(ii) such deposit account is not intended by any Borrower or any Material
Subsidiary to provide collateral to the depository institution;

(i) Liens arising out of any Qualified Receivables Transaction;

(j) Liens existing on any property or asset prior to the acquisition thereof by
any Borrower or any Material Subsidiary or existing on a property or asset of a
Person prior to such Person becoming a Subsidiary; provided that (x) such Liens
were not granted in connection with, or in contemplation of, the acquisition of
such property or such asset or such Person becoming a Subsidiary, (y) such Liens
secure only the obligations secured immediately prior to the acquisition of such
property or asset or Person becoming a Subsidiary (and any modifications,
extensions, renewals, replacements or refinancings thereof that does not
increase the amount of such original obligations) and (z) such Liens shall not
apply to any other property or assets of any Borrower or the Subsidiaries, other
than the proceeds of such acquired property or assets and related books and
records;

(k) Liens existing on equipment, computers or software acquired by any Borrower
or any Material Subsidiary at the time of Borrower’s or Material Subsidiary’s,
as applicable, acquisition thereof, provided that such Liens are confined solely
to the property so acquired or the proceeds thereof and related books and
records;

(l) Liens on deposit or securities accounts (and cash and cash equivalents and
other financial assets held therein) established in the ordinary course of
business in favor of the financial institution at which such account is held,
arising pursuant to such financial institution’s standard terms and conditions
governing such account and not securing Indebtedness; and

(m) Liens securing Indebtedness and other obligations (other than Indebtedness
and other obligations secured by Liens described in any of the foregoing Section
7.01(a) through (l)) in an aggregate principal amount that, at the time of
incurrence of such secured Indebtedness or obligations, together with all other
Indebtedness or obligations secured by Liens permitted in reliance on this
clause (m) at such time, does not exceed the greater of (x) $2,000,000,000 or
(y) 25% of Net Worth at such time.

 

74



--------------------------------------------------------------------------------

7.02 Consolidations and Mergers. No Borrower shall directly or indirectly,
liquidate, dissolve, merge, amalgamate, consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except:

(a) any Borrower (other than the Company) may merge with the Company, provided
that the Company shall be the continuing or surviving corporation, or with any
one or more Wholly-Owned Subsidiaries; provided that a Borrower shall be the
continuing or surviving corporation and the jurisdiction of incorporation of
such Borrower shall be a Designated Borrower Jurisdiction;

(b) any Borrower (other than the Company) may amalgamate with any one or more of
the Company’s Wholly-Owned Subsidiaries; provided that a Borrower shall be the
continuing or surviving corporation and the jurisdiction of incorporation of
such Borrower shall be a Designated Borrower Jurisdiction;

(c) any Borrower (other than the Company) may sell, transfer or exchange all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or another Borrower;

(d) the Company may convey, transfer, lease or otherwise dispose of all or
substantially all of its pharmacology distribution business to a wholly-owned
Domestic Subsidiary that, simultaneously therewith, executes and delivers to the
Administrative Agent a joinder agreement in the form of Exhibit F hereto and
becomes a Borrower under this Agreement; provided that the parties hereto
acknowledge and agree that prior to such Borrower becoming entitled to utilize
the credit facilities provided for herein the Administrative Agent and the
Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may
reasonably be required by the Administrative Agent or the Required Lenders, and
Notes signed by such new Borrower to the extent any Lenders so require. If the
Administrative Agent and the Required Lenders agree that such Borrower shall be
entitled to receive Loans hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit G (a “Borrower Notice”) to the Company and the
Lenders specifying the effective date upon which such Borrower shall constitute
a Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Borrower to receive Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that no Committed Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Borrower until the date five Business Days after such effective date; and

(e) the Company may merge or consolidate with or into another Person, provided
that (i) either (x) the Company shall be the continuing or surviving corporation
or (y) (A) the

 

75



--------------------------------------------------------------------------------

successor Person (if other than the Company) formed by such consolidation or
into which the Company is merged (the “Successor”) is a corporation, limited
liability company or limited partnership organized or existing under the laws of
the United States, any state of the United States or the District of Columbia,
and (B) the Successor (if any) shall have expressly assumed all of the Company’s
Obligations pursuant to documentation in form satisfactory to the Administrative
Agent, and (ii) no Default or Event of Default is in effect immediately prior to
or on the date of or would result from such merger or consolidation.

7.03 Use of Proceeds. No Borrower shall, or shall suffer or permit any of its
Subsidiaries to, use any Credit Extension, directly or indirectly, (a) to
purchase or carry Margin Stock in contravention of Regulation U issued by the
Board of Governors of the Federal Reserve, (b) to repay or otherwise refinance
indebtedness of the Company or others incurred to purchase or carry Margin Stock
in contravention of said Regulation U, (c) to extend credit for the purpose of
purchasing or carrying any Margin Stock in contravention of said Regulation U,
or (d) to acquire any security in any transaction that is subject to Section 13
or 14 of the Securities Exchange Act of 1934, in contravention of said
Regulation U.

7.04 Financial Covenant. The Company shall not permit the ratio of Total Debt to
Total Capitalization (excluding from the calculation of “Net Worth” thereunder,
for purposes of this Section 7.04, accumulated other comprehensive income or
loss set forth on such consolidated balance sheet) as of the last day of any
calendar month to exceed 0.65 to 1.00

7.05 Sanctions. No Borrower shall, nor shall it permit any Subsidiary to,
directly or, to the knowledge of such Borrower, indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business of or with any individual or entity, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

7.06 Anti-Corruption Laws. No Borrower shall, nor shall it permit any Subsidiary
to, directly or, to the knowledge of such Borrower, indirectly use the proceeds
of any Credit Extension for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions in which any Borrower
or any of its Subsidiaries conduct business.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, L/C Obligation, or (ii) within five
days after the same becomes due, any interest on any Loan, L/C Obligation, or
any facility fee or other fee due hereunder, or any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.04(a) or
ARTICLE VII; or

 

76



--------------------------------------------------------------------------------

(c) Other Defaults. Any Borrower fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or 8.01(b)) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the date upon which written notice thereof is given to the Company
by the Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than any intercompany Indebtedness or any Indebtedness hereunder) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $200,000,000 (such Indebtedness or Guarantee
being a “Relevant Obligation”) and such failure continues after the applicable
grace or notice period, if any, specified in the relevant document on the date
of such failure, or (B) fails to observe or perform any other agreement or
condition relating to, or contained in any instrument or agreement evidencing,
securing or relating to, any Relevant Obligation, and such failure continues
after the applicable grace or notice period, if any, specified in the relevant
document on the date of such failure, or any other event occurs, the effect of
which default or other event is to cause such Relevant Obligation to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Relevant Obligation to be made, prior to its stated maturity, or
such cash collateral in respect of such Relevant Obligation to be demanded
(provided that an Acquired Debt Default shall not constitute an Event of Default
pursuant to this clause (i)(B) so long as such Acquired Debt Default is waived
or cured, or the Relevant Obligation giving rise thereto is repaid, within 30
days of consummation of the transaction giving rise thereto) or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Company or any Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Company or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Company or
such Subsidiary as a result thereof is greater than $200,000,000; or

(f) Insolvency; Voluntary Proceedings. The Company or any Material Subsidiary
(i) ceases or fails to be solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Company or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part

 

77



--------------------------------------------------------------------------------

of the Company’s or any Material Subsidiary’s properties, and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within sixty (60) days after commencement, filing or levy; (ii) the
Company or any Material Subsidiary admits the material allegations of a petition
against it in any Insolvency Proceeding, or an order for relief (or similar
order under non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) the
Company or any Material Subsidiary acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
property or business; or

(h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company or any of its Subsidiaries in an aggregate amount in
excess of $100,000,000 during the term of this Agreement, or (ii) there shall
exist an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), which exceeds 7% of Net Worth; or

(i) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or

(j) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief

 

78



--------------------------------------------------------------------------------

with respect to any Borrower under the Bankruptcy Code of the United States,
except in the case of Section 8.01(g)(i), in which case upon the expiration of
the 60-day period mentioned therein if the curative action mentioned in such
clause is not taken, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Company to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans and other Obligations have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under ARTICLE III) payable to the Administrative Agent and the L/C
Issuer in their respective capacities as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under ARTICLE III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, in each case ratably among the
Lenders in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Agents.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan

 

79



--------------------------------------------------------------------------------

Documents and authorizes the Agent to take such actions on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this ARTICLE IX are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and the Borrowers shall not have rights
as a third party beneficiary of any of such provisions other than the provisions
of Section 9.06 relating to the Company’s consultation and notice rights.

(b) Notwithstanding any provision to the contrary contained elsewhere herein or
in any other Loan Document, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the Agent
have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(c) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in this ARTICLE IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in this
ARTICLE IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrowers or any Subsidiary or other Affiliate thereof as if
such Person was not the Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the

 

80



--------------------------------------------------------------------------------

Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may affect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Agent by a Borrower, a Lender or the L/C Issuer.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in ARTICLE IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

9.04 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.05 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice (including without limitation,
telephonic or electronic notice, Committed Loan Notices, Swing Line Loan
Notices, Letter of Credit Applications and notices of prepayment), request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person or Persons. The Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Agent shall have received notice to the contrary from such Lender or
the L/C Issuer prior to the making of such Loan or the issuance of such Letter
of

 

81



--------------------------------------------------------------------------------

Credit. The Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.06 Successor Agents.

(a) The Agent may at any time give notice of its resignation to the Lenders, the
L/C Issuer and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may on
behalf of the Lenders and the L/C Issuer (if applicable) appoint a successor
Agent meeting the qualifications set forth above; provided that if the Agent
shall notify the Company and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective as of
the Resignation Effective Date in accordance with such notice and (a) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents and (b) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring (or retired) Administrative Agent as of the
Resignation Effective Date), and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them (i) while the retiring Administrative Agent was
acting as Administrative Agent and (ii) after such resignation for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender. If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Eurocurrency Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04. Upon
the appointment by the Company of a successor Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender) and
acceptance of such appointment by such successor Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender, as applicable and
(b) the retiring Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents

 

82



--------------------------------------------------------------------------------

9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the documentation agents, syndication agents, book managers or arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder. Without limiting the foregoing, none of the Lenders or other Persons
so listed shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so listed in deciding to enter into this
Agreement or in taking or not taking action hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan, or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and 2.03(j), 2.09 and 11.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

83



--------------------------------------------------------------------------------

ARTICLE X

[RESERVED]

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) (other than any condition
pursuant to Section 4.01(a)(vii)) without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) except as permitted by Section 2.15, in
each case without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;

(e) change Sections 2.13 or 8.03 in a manner that would alter the pro rata
sharing of payments required thereby or amend the definition of “Pro Rata
Share”, without the written consent of each Lender;

(f) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) release (x) the Company from any Guaranty or (y) substantially all of the
value of the Guarantees without the written consent of each Lender; or

(h) change the definition of Alternative Currency or Designated Borrower
Jurisdiction without the consent of each Lender.

 

84



--------------------------------------------------------------------------------

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuer in addition to the Lenders required
above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lenders in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lenders under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 11.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, only in a writing executed by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender. This Agreement and other Loan Documents may be amended
or supplemented by an agreement or agreements in writing entered into by the
Administrative Agent and each Borrower as to which such agreement or agreements
is to apply, without the need to obtain the consent of any Lender, to implement
any modification necessary to effect the provisions of Section 2.15 and Section
2.16 or to comply with local Law or advice of counsel in connection therewith,
in each case so long as such modification does not adversely affect the rights
of any Lender, Swing Line Lender or L/C Issuer.

11.02 Notices and Other Communications; Facsimile Copies.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for hereunder shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Borrower, the Administrative Agent, any of the Swing Line Lenders
or the L/C Issuer, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. All notices hereunder to any Borrower shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier (or, to the extent permitted
hereunder to be given by telephone, immediately confirmed in a writing so
delivered, mailed or sent). Notices and other communications to the Lenders and
the L/C Issuer hereunder may be delivered or furnished by

 

85



--------------------------------------------------------------------------------

electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
ARTICLE II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service through
the internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each Borrower, the Administrative Agent, each Swing
Line Lender and the L/C Issuer may change its address, facsimile number,
electronic mail address or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile number, electronic mail address or telephone number for
notices and other communications hereunder by notice to the Company, the
Administrative Agent, the Swing Line Lenders and the L/C Issuer. Furthermore,
each Public Lender (as defined in Section 6.02) agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side

 

86



--------------------------------------------------------------------------------

Information” or similar designation on the content declaration screen of the
Platform (as defined in Section 6.02) in order to enable such Public Lender or
its delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials (as defined in Section 1.01) that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Borrowers
or their respective securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Agent and Lenders. The Agent, L/C Issuer, Swing Line Lenders and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of any Borrower, which
the Agent, L/C Issuer, Swing Line Lender or Lender believes in good faith to
have been given by a duly authorized officer or other person authorized to
borrow on behalf of any Borrower, even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Each Borrower shall
indemnify the Agent, the L/C Issuer, each Swing Line Lender, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of such Borrower. All telephonic notices to and other
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, the Swing Line Lenders and the L/C Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or any Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08, or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

 

87



--------------------------------------------------------------------------------

(a) Costs and Expenses. The Borrowers agree, jointly and severally, (i) to pay
or reimburse the Agent for all costs and expenses incurred in connection with
the syndication of the credit facilities provided for herein, the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
(ii) to pay the L/C Issuer and each Swing Line Lender all fees, costs and
charges required under Sections 2.03(j) and 2.04, respectively, and (iii) to pay
or reimburse the Agent, the L/C Issuer and each Swing Line Lender and each
Lender for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs. The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and taxes related thereto, and other out-of-pocket expenses incurred by the
Agent and the cost of independent public accountants and other outside experts
retained by the Agent or any Lender. All amounts due under this Section 11.04
shall be payable within 20 Business Days after demand therefor.

(b) Indemnification by the Borrowers. Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall jointly and severally
indemnify and hold harmless the Agent (and any sub-agent thereof), the L/C
Issuer, each Swing Line Lender, the Arrangers, each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(i) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned, leased or operated
by any Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to any Borrower or any of its Subsidiaries or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (A) are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (B) result from non-tort claims by a Borrower
against such Indemnitee that are successful on the merits as determined by a
court of competent jurisdiction by final and nonappealable judgment.

 

88



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Agent (or any sub-agent thereof), the L/C
Issuer, any Swing Line Lender, the Arrangers or any Related Party of any of the
foregoing (it being acknowledged that, for the avoidance of doubt, such required
amounts do not include any fees arising solely from the Fee Letter), each Lender
severally agrees to pay to the Agent (or any such sub-agent), the L/C Issuer,
any Swing Line Lender, the Arrangers or such Related Party, as the case may be,
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent), any Swing Line Lender or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Agent (or any such sub-agent), any Swing Line Lender or
L/C Issuer in connection with such capacity. The obligations of the Lenders
under this subsection (b) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
20 Business Days after demand therefor.

(f) The agreements in this Section 11.04 shall survive the resignation of the
Administrative Agent, the L/C Issuer, the Swing Line Lenders or the Arrangers,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of a
Borrower is made to the Agent or any Lender, or the Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Agent upon demand its applicable share of any amount so recovered from or

 

89



--------------------------------------------------------------------------------

repaid by the Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to in the case of Loans and
L/C Credit Extensions (A) in Dollars, the Federal Funds Rate from time to time
in effect, (B) in an Alternative Currency, the Canadian Overnight Rate, Euro
Overnight Rate or Sterling Overnight Rate, as applicable, in each case from time
to time in effect.

11.06 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder (except in a transaction permitted
under Section 7.02) without the prior written consent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) and 11.06(i),
or (iv) to an SPC in accordance with the provisions of Section 11.06(h) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.06(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this Section
11.06(b), participations in L/C Obligations) at the time owing to it); provided
that (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “trade date”
is specified in the Assignment and Assumption, as of such date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans or the Commitment assigned, (iii) any assignment of a Commitment
must be approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Lender or an Affiliate of a Lender or an Approved Fund
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); (iv) any assignment of a Commitment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding) must be approved by the L/C Issuer (such
approval not to be unreasonably withheld or delayed); (v) any assignment of a
Commitment must be approved by the Swing Line Lenders (such approval not to be
unreasonably withheld or delayed) and (vi) the parties to each assignment shall
execute and deliver to the Administrative Agent an

 

90



--------------------------------------------------------------------------------

Assignment and Assumption and (except in the case of an assignment by a Lender
to its Affiliate) a processing and recordation fee of $3,500, provided, however,
that the Administrative Agent may in its sole discretion elect to waive such
processing and recordation fee in the case of any assignment, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to Section 11.06(c), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, each Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 11.06(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).

No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Company has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
Upon receipt of a list of Disqualified Institutions from the Company (or any
updates thereto), the Administrative Agent shall promptly provide such list or
updates, as applicable, to the Lenders (including by posting to a Platform). Any
Person shall become a “Disqualified Institution” for purposes of this Agreement
two (2) Business Days after the Administrative Agent provides such list or
updates, as applicable, to the Lenders (including by posting to a Platform). For
the avoidance of doubt, with respect to any assignee that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to the definition of “Disqualified Institution”),
(x) such assignee shall not retroactively be disqualified from becoming a Lender
and (y) the execution by the Company of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment in violation of this
paragraph shall not be void, but the other provisions of this clause (b) shall
apply.

If any assignment or participation is made to any Disqualified Institution
without the Company’s prior written consent in violation of the preceding
paragraph, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Commitment of such Disqualified Institution and repay all
obligations of the applicable Borrower owing to such Disqualified Institution in
connection with such Commitment, and/or (B) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

 

91



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such plan of reorganization, (2) if such
Disqualified Institution does vote on such plan of reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.

(d) (i) Any Lender may at any time, without the consent of, or notice to, the
Administrative Agent, sell participations to any Person (other than a natural
person, any Borrower, any of the Borrowers’ Affiliates or Subsidiaries and any
Defaulting Lender) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided that (i) unless a Default or Event of
Default has occurred and is continuing, the Company shall have approved the sale
of participations to such Person (such approval not to be unreasonably withheld
or delayed); (ii) [Reserved]; (iii) such Lender’s obligations under this
Agreement shall remain unchanged; (iv) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
(v) the Borrowers, the Agent, the L/C Issuer, the Swing Line Lenders and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; and
(vi) such Lender complies with

 

92



--------------------------------------------------------------------------------

Section 11.06(d)(ii). Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that directly affects such Participant.
Subject to Section 11.06(e), the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) A Participant shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, each Swing Line Lender and each L/C Issuer and
(ii) unless a Default or an Event of Default has occurred and is

 

93



--------------------------------------------------------------------------------

continuing, the Company (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, (i) “Eligible Assignee”
shall not include (x) any Borrower, any of the Borrowers’ Affiliates or
Subsidiaries, or any Defaulting Lender or (y) any Disqualified Institution.

The Administrative Agent shall not be responsible for monitoring the list of
Disqualified Institutions and shall have no liability for non-compliance by any
Lender in respect of such list.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Company (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Agent as is required under Section 2.12(b)(ii); provided, further that no
such grant to an SPC shall impose Taxes or Other Taxes on any Borrower. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Company under this Agreement
(including its obligations under Section 3.04), (ii) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Committed Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Committed Loan were made
by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its right to
receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

(i) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 11.06,
(a) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (b) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the

 

94



--------------------------------------------------------------------------------

pledged interest through foreclosure or otherwise. For purposes of this Section
11.06(i), “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

(j) Notwithstanding anything to the contrary contained herein, if at any time
Wells Fargo Bank, National Association assigns all of its Commitment and Loans
pursuant to Section 11.06(b), Wells Fargo Bank, National Association may, upon
30 days’ notice to the Company and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Wells Fargo Bank, National Association as L/C Issuer.
If Wells Fargo Bank, National Association resigns as L/C Issuer, it shall retain
all the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).

(k) Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

(l) Defaulting Lenders. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Pro Rata Share.

 

95



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this Section 11.06(l),
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

11.07 Treatment of Certain Information; Confidentiality.

Each Agent, L/C Issuer, Swing Line Lender and Lender agrees to maintain, and to
cause its Affiliates (including any Related Parties) to maintain, the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (d) to any other party hereto; (e) to the extent
reasonably required, in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to obligations of the
Loan Parties under the Loan Documents; (g) with the consent of the Company; or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the Agent, the
L/C Issuer, any Swing Line Lender, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company;
provided, however, that to the extent permitted by applicable law or regulation,
the Agent, the L/C Issuer and the Lenders (including the Swing Line Lenders)
agree to notify the Company prior to (if reasonably practicable) or concurrently
with its disclosure of such information to any third party pursuant to clauses
(b) (other than in the case of routine bank examinations), (c) and (f). In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and public information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions.

For the purposes of this Section, “Information” means all information received
from any Loan Party relating to any Loan Party or its business, other than any
such information that is available to the Agent, the L/C Issuer, any Swing Line
Lender or any Lender or any of their respective Affiliates on a nonconfidential
basis prior to disclosure by any Loan Party; provided that, in the case of any
information received from a Loan Party after the date hereof (other than in
connection with Section 6.03, all of which is acknowledged to constitute
“Information” regardless of any marking as confidential), such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

The Agent, the L/C Issuer and each of the Lenders (including the Swing Line
Lenders) acknowledges that (a) the Information may include material non-public
information concerning the Borrowers or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.

 

96



--------------------------------------------------------------------------------

11.08 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrowers, any such notice being waived by the Borrowers to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such set-off and application made by such Lender; provided, however
that (i) the failure to give such notice shall not affect the validity of such
set-off and application and (ii) in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agent or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

11.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless

 

97



--------------------------------------------------------------------------------

of any investigation made by the Agent or any Lender or on their behalf and
notwithstanding that the Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.14 [Reserved]

11.15 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Non-Extending Lender for any extension of
the Maturity Date, (iv) any Lender is a “Defaulting Lender”, (v) any Lender does
not consent to an amendment to the definition of Designated Borrower
Jurisdiction that has been consented to by the Required Lenders, (vi) any Lender
is a Protesting Lender under Section 2.16 or (vii) any other circumstance exists
hereunder that gives any Borrower the right to replace a Lender as a party
hereto, then, subject to Section 3.06(b), such Borrower may, at its sole expense
and effort, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) in the case of any such assignment resulting from clause (v) above, the
applicable assignee shall have consented to the proposed amendment;

(e) in the case of any such assignment resulting from clause (vi) above, such
assignee shall have consented to make Loans to the applicable Designated Foreign
Borrower.

(e) such assignment does not conflict with applicable Laws.

 

98



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.16 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENT, EACH SWING LINE LENDER, THE
L/C ISSUER AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
LOCATED IN THE CITY AND COUNTY OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWERS, THE AGENT, THE L/C ISSUER, EACH SWING LINE LENDER
AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWERS, THE AGENT, THE L/C
ISSUER, EACH SWING LINE LENDER AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWERS, THE AGENT, THE L/C ISSUER, EACH SWING
LINE LENDER AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

11.17 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agent, the Lenders and
the Arrangers are arm’s-

 

99



--------------------------------------------------------------------------------

length commercial transactions between the Borrowers, each other Loan Party and
their respective Affiliates, on the one hand, and the Agent, the Lenders and the
Arrangers, on the other hand, (B) such Borrower and each other Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) such Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent, the Lenders and the Arrangers is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (B) Neither the Agent nor the
Lenders nor any of the Arrangers has any obligation to any Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agent, the Lenders and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, and neither the Agent nor
the Lenders nor the Arrangers has any obligation to disclose any of such
interests to any Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
the other Loan Parties hereby waives and releases any claims that it may have
against the Agent, the Lenders or the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.19 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act.

11.20 Judgment. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of a Borrower in
respect of any such sum due from it to the Administrative Agent hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent in the Agreement Currency, the
applicable Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).

 

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MCKESSON CORPORATION By:  

/s/ Brian P. Moore

  Name: Brian P. Moore   Title: Senior Vice President and Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

/s/ Anthea Del Bianco

  Name: Anthea Del Bianco   Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender

 

By:

 

/s/ Joseph L. Corah

Name:

  Joseph L. Corah

Title:

  Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada branch), as Swing Line Lender

 

By:

 

/s/ Medina Sales De Andrade

  Name: Medina Sales De Andrade   Title: Vice President



--------------------------------------------------------------------------------

CITIBANK N.A., as Swing Line Lender and Lender

 

By:

 

/s/ Marni McManus

  Name: Marni McManus   Title: Vice president (Managing Director)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Swing Line Lender and Lender

 

By:

 

/s/ Ritam Bhalla

  Name: Ritam Bhalla   Title: Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer and Lender

 

By:

 

/s/ Andrea S. Chen

  Name: Andrea S. Chen   Title: Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender

 

By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender

 

By:  

/s/ Dawn Lee Lum

Name:   Dawn Lee Lum Title:   Executive Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI UFJ, LTD., as Lender

 

By:  

/s/ Jaime Johnson

Name:   Jaime Johnson Title:   VP



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender

 

By:  

/s/ Andrew W. Strait

Name:   Andrew W. Strait Title:   Managing Director

BNP PARIBAS, as Lender

 

By:  

/s/ Richard Pace

Name:   Richard Pace Title:   Managing Director



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender

 

By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President

 

By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

By:  

/s/ Ilene A. Hernandez

Name:   Ilene A. Hernandez Title:   Assistant Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender

 

By:  

/s/ Michelle C. Phillips

Name:   Michelle C. Phillips Title:   Execution Head & Director



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Lender

 

By:  

/s/ Rayan Karim

Name:   Rayan Karim Title:   Authorized Signatory



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

By:  

/s/ Glenn Leyrer

Name:   Glenn Leyrer Title:   Vice President



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH, as Lender

 

By:  

/s/ Fabio Della Malva

Name:   Fabio Della Malva Title:   Director

 

By:  

/s/ Elaine Tung

Name:   Elaine Tung Title:   Director



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK, NEW YORK, as Lender

 

By:  

/s/ Matthew DeCarlo

Name:   Matthew DeCarlo Title:   Senior Director

 

By:  

/s/ Gina Sandella

Name:   Gina Sandella Title:   Vice President



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND’, NEW
YORK BRANCH, as Lender

 

By:  

/s/ Deborah Dias

Name:   Deborah Dias Title:   Executive Director

 

By:  

/s/ Jana Dombrowski

Name:   Jana Dombrowski Title:   Executive Director



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH, as Lender

 

By:  

/s/ Maurice Kenny

Name:   Maurice Kenny Title:   Director

 

By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, as Lender

 

By:  

/s/ Philip K. Liebscher

Name:   Philip K. Liebscher Title:   Senior Vice President



--------------------------------------------------------------------------------

DNB BANK ASA, as Lender

 

By:  

/s/ Espen Arnesen

Name:   Espen Arnesen Title:   Senior Vice President

 

By:  

/s/ Lars-Tore Moen

Name:   Lars-Tore Moen Title:   Vice President



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC ACTING AS AGENT FOR NATIONAL WESTMINSTER BANK
PLC, as Lender

 

By:  

/s/ Stephen A. Simpson

Name:   Stephen A. Simpson Title:   Director, Structured Finance



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS, PRO RATA SHARES AND AFFILIATE BANKS

 

Lender

   Total Commitment      Total Pro Rata Share  

Bank of America, N.A.

   $ 265,000,000         7.57142857 % 

Barclays Bank PLC

   $ 265,000,000         7.57142857 % 

Citibank, N.A.

   $ 265,000,000         7.57142857 % 

Wells Fargo Bank, National Association

   $ 265,000,000         7.57142857 % 

Goldman Sachs Bank USA

   $ 265,000,000         7.57142857 % 

JPMorgan Chase Bank, N.A.

   $ 265,000,000         7.57142857 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 265,000,000         7.57142857 % 

BNP Paribas

   $ 175,000,000         5.00000000 % 

Deutsche Bank AG New York Branch

   $ 175,000,000         5.00000000 % 

HSBC Bank USA, N.A.

   $ 175,000,000         5.00000000 % 

The Bank of Nova Scotia

   $ 175,000,000         5.00000000 % 

Toronto Dominion (Texas) LLC

   $ 175,000,000         5.00000000 % 

U.S. Bank National Association

   $ 175,000,000         5.00000000 % 

UniCredit Bank AG, New York Branch

   $ 175,000,000         5.00000000 % 

Bayerische Landesbank, New York Branch

   $ 80,000,000         2.28571429 % 

Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A., “Rabobank Nederland,” New
York Branch

   $ 80,000,000         2.28571429 % 

ING Bank N.V., Dublin Branch

   $ 80,000,000         2.28571429 % 

PNC Bank, National Association

   $ 80,000,000         2.28571429 % 

DNB Bank ASA

   $ 50,000,000         1.42857143 % 

The Royal Bank of Scotland plc

   $ 50,000,000         1.42857143 %    

 

 

    

 

 

 

Totals:

   $ 3,500,000,000         100.000000000 %    

 

 

    

 

 

 

 

Schedule 2.01-1



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

COMPANY:

McKesson Corporation

One Post Street

San Francisco, CA 94104-5296

Attention: Brian P. Moore, Senior Vice President and Treasurer

Telephone:

Facsimile:

Electronic mail:

Website address: www.mckesson.com

with a copy of all notices to:

McKesson Corporation

One Post Street

San Francisco, CA 94104-5296

Attention: John Saia, Assistant General Counsel

Telephone:

Email:

Facsimile:

ADMINISTRATIVE AGENT:

Administrative Agent’s Contact for Payments and Requests for Credit Extensions:

Bank of America, N.A.

Mail Code: NC1-001-05-46

101 N Tryon St

Charlotte, NC 28255-0001

Attention:                      James Hood

Telephone:                     

Facsimile:                      

Electronic Mail:             

Payment Instructions:

Bank of America, N.A.

New York, NY

Attn: Credit Services West

ABA #:

Account #:

Ref: McKesson Corporation

Other Notices as Administrative Agent:

Bank of America, N.A.

 

Schedule 11.02-1



--------------------------------------------------------------------------------

Agency Management

Mail Code: CA5-705-04-09

555 California St

San Francisco, CA 94104

Attention:                       Joan Mok

Telephone:                     

Facsimile:                      

Electronic Mail:             

L/C ISSUER:

Wells Fargo Bank, National Association

Address: 7711 Plantation Rd, Roanoke, VA 24019

Attention: Commercial Loan Services

Telephone:

Facsimile:

Electronic Mail:

with a copy of all notices to:

Address: 301 South College Street, 15th Floor Charlotte NC 28202

Attention: Andrea Chen

Telephone:

Facsimile:

Electronic Mail:

CANADIAN SWING LINE LENDER:

Bank of America, N.A. (acting through its Canada branch)

Contact for borrowing or repayments:

Bank of America, N.A.

Mail Code: NC1-001-05-46

101 N Tryon St

Charlotte, NC 28255-0001

Attention:                       James Hood

Telephone:                     

Facsimile:                      

Electronic Mail:             

Any other notices to Canadian Swing Line Lender

Bank of America, N.A. (acting through its Canada branch)

Attention:                   Medina Sales De Andrade

Telephone:                 

Facsimile:                  

Electronic Mail:         

 

Schedule 11.02-2



--------------------------------------------------------------------------------

EURO SWING LINE LENDER:

Citibank N.A. – London

Address:

Citibank International Limited – Poland Branch (on behalf of Citibank N.A. –
London)

Loans Operations Department

7/9 Traugutta Str., 1st Floor

00-985 Warsaw, Poland

Attention: UK LOANS DEPT. / Karolina Biskup

Telephone:

Facsimile:

Electronic Mail:

with a copy of all notices to:

Citibank, N.A. Loan Administration Department

Address: 1615 Brett Road Building III, New Castle, DE (USA) 19720

Attention: Chinna Babu Deepala

Telephone:

Facsimile:

Electronic Mail:

Payment Details:

CITIBANK NA, LONDON

SWIFT: CITIGB2L

ACCOUNT NUMBER:

IBAN:

ATTN: UK LOANS DEPT.

REF: MCKESSON CORP.

STERLING SWING LINE LENDER:

Barclays Bank PLC

Address: Barclays Loan Operations

                   10, South Colonnade, London

                   E14 4PU

Attention: Kailash Choudhary

Fax No:

Facsimile:

Electronic Mail:

Telephone No:

with a copy of all notices to:

Address: 700 Prides Crossing, Newark, DE, 19713

Attention: US Near Shore Processing

Telephone:

 

Schedule 11.02-3



--------------------------------------------------------------------------------

Facsimile:

Electronic Mail:

 

Schedule 11.02-4



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: [                    ]

 

To: Bank of America, N.A., as Administrative Agent

 

[Address

  ]    

[Tel:

  ]    

[Fax:

  ]    

[Email:

  ]    

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 22, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among McKesson Corporation, a
Delaware corporation (the “Company”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, Wells Fargo Bank, National Association, as L/C
Issuer, and Bank of America, N.A. (acting through its Canada branch), Citibank,
N.A. and Barclays Bank PLC, each as Swing Line Lender.

The undersigned hereby requests (select one):

¨ A Borrowing of Committed Loans                 ¨ A conversion or continuation
of Loans

1. The Borrower is                     .

2. On                     (a Business Day).

3. In the amount of                     .

4. Comprised of [Eurocurrency Rate Loans] [Base Rate Loans]. [Type of Committed
Loan requested ]

5. In the following currency: _[Dollars] [Euro] [Sterling] [Canadian Dollars] _

6. For Eurocurrency Rate Loans: with an Interest Period of
                    months.

[The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.]



--------------------------------------------------------------------------------

[BORROWER], as [the Company] [a Designated Borrower]

By:

 

 

  Name:   Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

FOR VALUE RECEIVED, the undersigned [                    ] (the “Borrower”)
hereby promises to pay to [                    ] or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of October 22,
2015 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among McKesson
Corporation, the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Wells Fargo Bank, National Association, as L/C Issuer, and
Bank of America, N.A. (acting through its Canada branch), Citibank, N.A. and
Barclays Bank PLC, each as Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan is denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of each
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount, currency and maturity of its Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Exhibit B-1



--------------------------------------------------------------------------------

[BORROWER]

By:

 

 

 

Name:

 

Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   

Type of

Loan Made

  

Currency

and

Amount of

Loan Made

  

End of

Interest

Period

   Amount of
Principal or
Interest Paid
This Date   

Outstanding
Principal
Balance

This Date

  

Notation

Made By

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

 

To: Bank of America, N.A., as Administrative Agent

[Address              ]       [Tel:      ]       [Fax:      ]       [Email:     
]      

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of October 22, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among McKesson Corporation, a
Delaware corporation (the “Company”), the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent, Wells Fargo Bank, National Association, as L/C
Issuer, and Bank of America, N.A. (acting through its Canada branch), Citibank,
N.A. and Barclays Bank PLC, each as Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Company, and that, as such, he/she is authorized to execute
and deliver this Compliance Certificate to the Administrative Agent on the
behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

 

  1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such Section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by the attached financial statements.

3. A review of the activities of the Company during such fiscal period has been

 

Exhibit C-1



--------------------------------------------------------------------------------

made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:

 

               

]

4. The representations and warranties of the Company contained in Article V of
the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
Section 5.08(a) of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,             .

 

MCKESSON CORPORATION

By:

 

 

 

Name:

 

Title:

 

Exhibit C-3



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

 

Maximum Total Debt to Capitalization Ratio

   ($ in 000’s)  

1.

   Total Debt (the result of Item 1(a) minus Item 1(b) below):    $             
      (a) all Indebtedness of the Company and its Subsidiaries determined on a
consolidated basis    $         (b) Indebtedness incurred by any Receivables
Subsidiary in connection with a Qualified Receivables Transaction    $     

2.

   Net Worth (the result of Item 2(a) minus Item 2(b) below)    $         (a)
The shareholders’ equity of the Company and consolidated Subsidiaries on any
date of determination as set forth on the consolidated balance sheet of the
Company and its Subsidiaries most recently delivered to the Administrative
Agent:    $         (b) Accumulated other comprehensive income or loss set forth
on the consolidated balance sheet of the Company and its Subsidiaries most
recently delivered to the Administrative Agent::    $     

3.

   Total Capitalization (sum of Items 1 and 2):    $     

4.

   Ratio of Total Debt (Item 1) to Total Capitalization (Item 3):     
            :               

5.

   Maximum Ratio Permitted under Section 7.04:      0.65:1.00   

 

Exhibit C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ Insert
name of Assignor ] (the “Assignor”) and [ Insert name of Assignee ] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including the Letters of Credit and the Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned by the Assignor to the Assignee pursuant to clause (i) above
(the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.

   Assignor:   

2.

   Assignee:                 [and is an Affiliate/Approved Fund of [identify
Lender]]

3.

   Borrower(s):    McKesson Corporation and [            ]

4.

   Administrative


Agent

   Bank of America, N.A., as the administrative agent under the Credit Agreement

5.

   Credit Agreement:    The Credit Agreement, dated as of October 22, 2015,
among McKesson Corporation, the Designated Borrowers from time

 

Exhibit D-1



--------------------------------------------------------------------------------

      to time party thereto, the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, Wells Fargo Bank, National
Association, as L/C Issuer, and Bank of America, N.A. (acting through its Canada
branch), Citibank, N.A. and Barclays Bank PLC, each as Swing Line Lender

6.

   Assigned Interest:   

 

Facility Assigned    Aggregate
amount of
Commitment
for all Lenders*      Amount of
Commitment
Assigned*      Percentage
Assigned of
Commitment1     CUSIP
Number

Loans

   $                    $                      [    .            ] %       $
                   $                      [    .            ] %       $
                   $                      [    .            ] %   

7.   Trade Date:                                         
                            2

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Name:   Title:

 

ASSIGNEE [NAME OF ASSIGNEE]

By:

 

 

 

Name:

 

Title:

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

2  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D-2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

    Name:     Title:  

[Consented to:

MCKESSON CORPORATION

By:

 

 

    Name:     Title:]4  

[Consented to:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as L/C Issuer

By:  

 

    Name:     Title:]5  

Consented to:

BANK OF AMERICA, N.A. (acting through its Canada branch), as Swing Line Lender

By:  

 

    Name:     Title:  

Consented to:

CITIBANK, N.A., as Swing Line Lender

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of section 11.06(b) of the Credit Agreement.

4  To be added so long as no Event of Default has occurred and is continuing as
of the date of this Assignment and Assumption.

5  To be added only if the consent of the L/C Issuer is required by the terms of
section 11.06(b) of the Credit Agreement.

 

Exhibit D-3



--------------------------------------------------------------------------------

By:

 

 

  Name:   Title:

Consented to:

BARCLAYS BANK PLC, as Swing Line Lender

By:

 

 

  Name:   Title:

 

Exhibit D-4



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

CREDIT AGREEMENT

DATED AS OF OCTOBER 22, 2015

MCKESSON CORPORATION, THE DESIGNATED BORROWERS FROM

TIME TO TIME PARTY THERETO,

THE LENDERS FROM TIME TO TIME PARTY THERETO, BANK OF

AMERICA, N.A., AS ADMINISTRATIVE AGENT,

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS L/C ISSUER, AND

BANK OF AMERICA, N.A. (ACTING

THROUGH ITS CANADA BRANCH), CITIBANK, N.A. AND BARCLAYS

BANK PLC, EACH AS SWING LINE LENDER

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and

 

Exhibit D-5



--------------------------------------------------------------------------------

(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D-6



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

[Address              ]       [Tel:      ]       [Fax:      ]       [Email:     
]      

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.16(a) of that certain Credit Agreement, dated as of
October 22, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among McKesson Corporation, a Delaware corporation (the “Company”),
the Designated Borrowers from time to time party thereto, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Wells
Fargo Bank, National Association, as L/C Issuer, and Bank of America, N.A.
(acting through its Canada branch), Citibank, N.A. and Barclays Bank PLC, each
as Swing Line Lender, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

Each of                                          (the “Designated Borrower”) and
the Company hereby confirms, represents and warrants to the Administrative Agent
and the Lenders that the Designated Borrower is a Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.16 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
                    .

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

  

Jurisdiction of Organization

     



--------------------------------------------------------------------------------

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.16(a) of the Credit Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

MCKESSON CORPORATION

By:

 

 

 

Name:

 

Title:

 

Exhibit E-1-2



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF DESIGNATED BORROWER NOTICE

Date:             ,         

 

To: McKesson Corporation

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to
Section 2.16(a) of that certain Credit Agreement, dated as of October 22, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among McKesson
Corporation, a Delaware corporation (the “Company”), the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, Wells Fargo Bank, National
Association, as L/C Issuer, and Bank of America, N.A. (acting through its Canada
branch), Citibank, N.A. and Barclays Bank PLC, each as Swing Line Lender, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Notice and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof, [                    ] shall constitute a
Designated Borrower for purposes of the Credit Agreement and may receive Loans
for its account on the terms and conditions set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of [                    ] (this “Joinder
Agreement”), is entered into among McKesson Corporation, a Delaware corporation
(the “Company”), [INSERT NAME OF DOMESTIC SUBSIDIARY BORROWER], a [INSERT
JURISDICTION AND TYPE OF ORGANIZATION OF DOMESTIC SUBSIDIARY BORROWER] (the
“Additional Borrower”), and Bank of America, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”), under and
as defined in the Agreement referred to below.

RECITALS

A. The Company and each Designated Borrower party thereto have entered into that
certain Credit Agreement, dated as of October 22, 2015 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), with the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Wells Fargo Bank, National Association,
as L/C Issuer, and Bank of America, N.A. (acting through its Canada branch),
Citibank, N.A. and Barclays Bank PLC, each as Swing Line Lender, pursuant to
which the Lenders, the L/C Issuer and the Swing Line Lenders have agreed to make
certain Credit Extensions to the Borrowers on behalf and for the benefit of the
Borrowers on the terms and subject to the conditions set forth therein and the
other Loan Documents.

B. The Additional Borrower is a wholly owned [in]direct Domestic Subsidiary of
the Company that wishes to become a Borrower party to the Agreement, entitled to
receive Credit Extensions thereunder.

C. Pursuant to Section 7.02(d) of the Agreement, the Company has requested that
the Additional Borrower become a Borrower party to the Agreement, entitled to
receive Credit Extensions thereunder, and the Administrative Agent, Lenders, L/C
Issuer and Swing Line Lenders have agreed to such request.

AGREEMENT

1. 7.02(d) Domestic Subsidiary. By executing and delivering this Joinder
Agreement, the Company hereby represents and warrants that Additional Borrower
is a wholly-owned [in]direct Domestic Subsidiary of the Company that, concurrent
herewith, is receiving a transfer of all of the Company’s pharmacology
distribution business.

2. Joined as Borrower Under Agreement. By executing and delivering this Joinder
Agreement as provided in Section 7.02(d) of the Agreement, the Additional
Borrower hereby becomes a party to the Agreement as a Borrower thereunder with
the same force and effect as if originally named therein as a Borrower and,
without limiting the generality of the foregoing, hereby expressly and
unconditionally assumes all obligations and liabilities of a

 

Exhibit F-1



--------------------------------------------------------------------------------

Borrower thereunder. The Additional Borrower hereby irrevocably appoints the
Company as its agent for all purposes relevant to the Agreement and each of the
other Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated in the Agreement and all modifications thereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders to any such Additional
Borrower. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to such Additional
Borrower.

3. Supplement to Schedules; Representations and Warranties. The information set
forth in Annex I to this Joinder Agreement is hereby added to the information
set forth in the schedules to the Agreement. The Additional Borrower hereby
represents and warrants that each of the representations and warranties
contained in Article V of the Agreement, with respect to itself, is true and
correct on and as the date hereof (after giving effect to this Joinder
Agreement) as if made on and as of such date.

4. Governing Law. This Joinder Agreement shall be governed by, and construed in
accordance with, the law of the State of New York applicable to agreements made
and to be performed entirely within such State; provided that the Administrative
Agent, the L/C Issuer, the Swing Line Lenders and each Lender shall retain all
rights arising under Federal law.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

MCKESSON CORPORATION

By

 

 

 

Name:

 

Title:

[INSERT NAME OF DOMESTIC

SUBSIDIARY BORROWER]

By

 

 

 

Name:

 

Title:

Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

 

 

Name:

 

Title:

 

Exhibit F-2



--------------------------------------------------------------------------------

Annex I-A

to Joinder Agreement

SUPPLEMENT TO AGREEMENT SCHEDULES

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWER NOTICE

Date:             ,         

 

To: McKesson Corporation

The Lenders party to the Agreement referred to below

Ladies and Gentlemen:

This Borrower Notice is made and delivered pursuant to Section 7.02(d) of that
certain Credit Agreement, dated as of October 22, 2015 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”), among McKesson Corporation (the “Company”),
the Designated Borrowers from time to time party thereto, the Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Wells
Fargo Bank, National Association, as L/C Issuer, and Bank of America, N.A.
(acting through its Canada branch), Citibank, N.A. and Barclays Bank PLC, each
as Swing Line Lender, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Borrower Notice
and not otherwise defined herein shall have the meanings assigned to them in the
Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                                        ] shall
constitute a Borrower for purposes of the Agreement and may receive Loans for
its account on the terms and conditions set forth in the Agreement.

This Borrower Notice shall constitute a Loan Document under the Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Title:  

 

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: [Bank of America, N.A. (acting through its Canada branch), as Canadian Swing
Line Lender]

[Citibank, N.A., as Euro Swing Line Lender]

[Barclays Bank PLC, as Sterling Swing Line Lender]

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 22, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among McKesson Corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Wells Fargo Bank, National Association, as L/C Issuer, and
Bank of America, N.A. (acting through its Canada branch), Citibank, N.A. and
Barclays Bank PLC, each as Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

1. On                                          (a Business Day).

2. In the amount of              [Canadian Dollars] [Euro] [Sterling].

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.

 

[BORROWER], as [the Company] [a

Designated Borrower]

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF GUARANTY

THIS GUARANTY dated as of [●], 20[●] (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Guaranty”), made by and among McKesson Corporation, a Delaware corporation,
(the “Company” and, together with any other entity that becomes a guarantor
hereunder pursuant to Section 18, the “Guarantors”) and Bank of America, N.A.,
as administrative agent (the “Administrative Agent”) for the benefit of the
Guaranteed Parties.

WHEREAS, reference is made to that certain Credit Agreement dated as of
October 22, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms defined
therein and not otherwise defined herein being used herein as therein defined)
among McKesson Corporation, a Delaware corporation, the Designated Borrowers
from time to time party thereto, the lenders from time to time party thereto
(the “Lenders”), the Administrative Agent, Wells Fargo Bank, National
Association, as L/C Issuer, and Bank of America, N.A. (acting through its Canada
branch), Citibank, N.A. and Barclays Bank PLC, each as Swing Line Lender. The
Lenders, the Administrative Agent, the Swing Line Lenders and the L/C Issuer are
hereinafter referred to as the “Guaranteed Parties”.

WHEREAS, the Company may be required from time to time in accordance with the
terms of the Credit Agreement to cause certain of its Subsidiaries to join this
Guaranty or enter into such other guarantee agreements as provided in the Credit
Agreement; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by any
Borrower and the issuance of, and participation in, Letters of Credit under the
Credit Agreement and, accordingly, desires to execute this Guaranty in order to
comply with the terms of the Credit Agreement and to induce the Lenders and the
L/C Issuer to make Loans to any Borrower and issue, and/or participate in,
Letters of Credit.

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Guaranteed Parties and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Guaranteed Parties as follows:

Section 1. Guaranty. Each Guarantor, jointly and severally, hereby irrevocably
and unconditionally guaranties, as primary obligor and not merely as surety to
the Guaranteed Parties, the due and punctual payment in full of all Guarantied
Obligations (as defined below) when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)). The term
“Guarantied Obligations” is used herein in its most comprehensive sense and
includes:

 

Exhibit I-1



--------------------------------------------------------------------------------

(a) any and all Obligations of each Borrower (other than the applicable
Guarantor’s own Obligations) now or hereafter made, incurred or created, whether
absolute or contingent, liquidated or unliquidated, whether due or not due, and
however arising under or in connection with the Credit Agreement and the Notes
issued by any Borrower and the other Loan Documents, including those arising
under successive borrowing transactions under the Credit Agreement which shall
either continue the Obligations of each Borrower or from time to time renew them
after they have been satisfied; and

(b) those expenses set forth in Section 8.

Section 2. Liability of the Guarantors Absolute. Each Guarantor agrees that its
obligations under this Guaranty are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than indefeasible
payment in full of the Guarantied Obligations. In furtherance of the foregoing
and without limiting the generality thereof, each Guarantor agrees as follows:

(a) This Guaranty is a guaranty of payment when due and not of collectibility.

(b) The Administrative Agent may enforce this Guaranty upon the occurrence and
continuance of an Event of Default under the Credit Agreement, notwithstanding
the existence of any dispute between Lenders and any Borrower with respect to
the existence of such Event of Default.

(c) The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor under the Loan Documents and the obligations
of any other guarantor of the obligations of any Guarantor under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not any action is brought against any of such
other Guarantors or any of such other guarantors and whether or not any of such
other Guarantors is joined in any such action or actions.

(d) Each Guarantor’s payment of a portion, but not all, of the Guarantied
Obligations shall in no way limit, affect, modify or abridge such Guarantor’s
liability for any portion of the Guarantied Obligations that has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guarantied Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guarantied
Obligations that is not the subject of such suit.

(e) The Administrative Agent or any Lender, upon such terms as it deems
appropriate, without notice or demand and without affecting the validity or
enforceability of this Guaranty or giving rise to any reduction, limitation,
impairment, discharge or

 

Exhibit I-2



--------------------------------------------------------------------------------

termination of any Guarantor’s liability under this Guaranty, from time to time
may (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guarantied
Obligations, (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations in accordance with any
applicable security agreement; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guarantied Obligations,
any other guaranties of the Guarantied Obligations, or any other obligation of
any Person with respect to the Guarantied Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of the Administrative Agent
or any Lender in respect of this Guaranty or the Guarantied Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that the Administrative Agent or the Lenders, or any of them, may have
against any such security, as the Administrative Agent in its discretion may
determine consistent with the Credit Agreement and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any other Guarantor or any security for the Guarantied
Obligations; and (vi) exercise any other rights available to it under the Loan
Documents. This Section 2(e) shall not modify Section 11.01 of the Credit
Agreement.

(f) This Guaranty and the obligations of each Guarantor hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than indefeasible
payment in full of the Guarantied Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce, or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents, at law, in equity or otherwise) with respect to the Guarantied
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guarantied Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to Events of
Default) of this Guaranty, any of the other Loan Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guarantied Obligations, in each case whether or not in accordance with the
terms of this Guaranty or such Loan Document or any agreement relating to such
other guaranty or security; (iii) the Guarantied Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guarantied Obligations, except to the
extent such

 

Exhibit I-3



--------------------------------------------------------------------------------

security also serves as collateral for indebtedness other than the Guarantied
Obligations) to the payment of indebtedness other than the Guarantied
Obligations, even though the Administrative Agent or the Lenders, or any of
them, might have elected to apply such payment to any part or all of the
Guarantied Obligations; (v) any Lender’s or the Administrative Agent’s consent
to the change, reorganization or termination of the corporate structure or
existence of any Guarantor or any of its Subsidiaries and to any corresponding
restructuring of the Guarantied Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guarantied Obligations; (vii) any defenses, set-offs or counterclaims
which any Guarantor may allege or assert against the Administrative Agent or any
Lender in respect of the Guarantied Obligations, including but not limited to
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury (but excluding the
defense of payment in full of the Guarantied Obligations); and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guarantied Obligations.

Section 3. Waivers by the Guarantors. Each Guarantor hereby waives with respect
to the Guarantied Obligations, for the benefit of the Administrative Agent and
the Lenders:

(a) any right to require the Administrative Agent or any Lender, as a condition
of payment or performance by such Guarantor, to (i) proceed against any
Guarantor, any other guarantor of the Guarantied Obligations or any other
Person, (ii) proceed against or exhaust any security held from such Guarantor,
any other guarantor of the Guarantied Obligations or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of the Administrative Agent or any Lender in favor of such
Guarantor or any other Person, or (iv) pursue any other remedy in the power of
the Administrative Agent or any Lender whatsoever;

(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of any Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guarantied
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of such Guarantor from any cause other than
indefeasible payment in full of the Guarantied Obligations;

(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(d) any defense based upon the Administrative Agent’s or any Lender’s errors or
omissions in the administration of the Guarantied Obligations, except behavior
which amounts to bad faith;

(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge

 

Exhibit I-4



--------------------------------------------------------------------------------

of any Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that the Administrative Agent or
any Lender protect, secure, perfect or insure any security interest or lien or
any property subject thereto;

(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Credit Agreement or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to any Guarantor and notices of any of the matters referred
to in Section 2 and any right to consent to any thereof; and

(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.

Section 4. Payment by the Guarantors; Application of Payments. Each Guarantor
hereby agrees, in furtherance of the foregoing and not in limitation of any
other right which the Administrative Agent or any other Person may have at law
or in equity against such Guarantor by virtue hereof, that upon the failure of
any Guarantor to pay any of the Guarantied Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), each Guarantor will upon demand pay,
or cause to be paid, in cash, to the Administrative Agent for the ratable
benefit of the Lenders holding the Guarantied Obligations, an amount equal to
the sum of the unpaid principal amount of all Guarantied Obligations then due as
aforesaid, accrued and unpaid interest on such Guarantied Obligations (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Guarantor, would have accrued on such Guarantied Obligations, whether or
not a claim is allowed against such Guarantor for such interest in any such
bankruptcy proceeding) and all other Guarantied Obligations then owed to the
Administrative Agent and/or the Lenders as aforesaid. All such payments shall be
applied promptly from time to time by the Administrative Agent:

First, to the payment of the costs and expenses of any collection or other
realization under this Guaranty, including reasonable compensation to the
Administrative Agent and its agents and counsel, and all expenses, liabilities
and advances made or incurred by the Administrative Agent in connection
therewith;

Second, to the payment of all other Guarantied Obligations to each Lender
holding Guarantied Obligations its applicable share as provided in the Credit
Agreement; and

 

Exhibit I-5



--------------------------------------------------------------------------------

Third, after payment in full of all Guarantied Obligations, to the payment to
each Guarantor, or its successors or assigns, or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
of any surplus then remaining from such payments.

Section 5. Each Guarantor’s Rights of Subrogation, Contribution, Etc. Until the
Guarantied Obligations shall have been indefeasibly paid in full and the
Commitments shall have terminated, each Guarantor shall withhold exercise of
(a) any claim, right or remedy, direct or indirect, such Guarantor now has or
may hereafter have against any Borrower or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (i) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any Borrower or any other
Guarantor, (ii) any right to enforce, or to participate in, any claim, right or
remedy that the Administrative Agent or any Lender now has or may hereafter have
against any Borrower or any other Guarantor, and (iii) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by the
Administrative Agent or any Lender, and (b) any right of contribution any
Guarantor may have against any other guarantor of the Guarantied Obligations.
Each Guarantor further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against any Borrower or any other
Guarantor or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights the Administrative Agent or any Lender may have
against such Borrower or other Guarantor, to all right, title and interest the
Administrative Agent or any Lender may have in any such collateral or security,
and to any right the Administrative Agent or any Lender may have against such
other guarantor. The Administrative Agent, on behalf of Lenders, may use, sell
or dispose of any item of collateral or security as it sees fit without regard
to any subrogation rights any Guarantor may have, and upon any such disposition
or sale any rights of subrogation against such collateral such Guarantor may
have shall terminate. If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement or indemnification rights at any time when
all Guarantied Obligations shall not have been paid in full, such amount shall
be held in trust for the Administrative Agent on behalf of the Lenders and shall
forthwith be paid over to the Administrative Agent for the benefit of the
Lenders to be credited and applied against the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms hereof.

Section 6. Subordination of Other Obligations. Any indebtedness of any Guarantor
now or hereafter held by any other Guarantor is hereby subordinated in right of
payment to the Guarantied Obligations, and any such indebtedness of such
Guarantor to any other Guarantor collected or received by such Guarantor after
an Event of Default has occurred and is continuing shall be held in trust for
the Administrative Agent on behalf of the Lenders and shall forthwith be paid
over to the Administrative Agent for the

 

Exhibit I-6



--------------------------------------------------------------------------------

benefit of the Lenders to be credited and applied against the Guarantied
Obligations but without affecting, impairing or limiting in any manner the
liability of any Guarantor under any other provision of this Guaranty.

Section 7. Representations and Warranties of the Guarantors. As of the date
hereof, each Guarantor represents and warrants that:

(a) such Guarantor (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization,
(ii) has the power and authority and all required governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and to execute, deliver, and perform its obligations under this Guaranty,
(iii) is duly qualified and is licensed and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification or license, and (iv) is in
compliance with all Requirements of Law; except, with respect to clause (iii) or
clause (iv), to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(b) such Guarantor has duly executed and delivered this Guaranty, and this
Guaranty constitutes its legal, valid and binding obligation, enforceable
against such Guarantor in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability;

(c) the execution, delivery and performance by such Guarantor of this Guaranty
do not (i) require any approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority (each of the
foregoing, an “Authorization”), except to the extent that failure to have
obtained or completed, as applicable, such Authorization would not result in a
Material Adverse Effect, (ii) contravene the terms of such Guarantor’s
Organization Documents, (iii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any document evidencing any
Contractual Obligation to which such Guarantor is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Guarantor
or its property is subject or (iv) violate any Requirement of Law; and

(d) there are no actions, suits, proceedings, claims or disputes pending, or to
the best knowledge of such Guarantor, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against such
Guarantor affecting the validity of this Guaranty or the ability of such
Guarantor to perform its obligations under this Guaranty.

Section 8. Expenses. Each Guarantor agrees to pay, or cause to be paid, on
demand, and to save the Administrative Agent and the Lenders harmless against
liability for, any and all reasonable costs and expenses (including reasonable
fees and disbursements of counsel and reasonable allocated costs of internal
counsel) incurred or expended by the Administrative Agent or any Lender in
connection with the enforcement of or preservation of any rights under this
Guaranty.

 

Exhibit I-7



--------------------------------------------------------------------------------

Section 9. Continuing Guaranty; Termination of Guaranty. This Guaranty is a
continuing guaranty and shall remain in effect until all of the Guarantied
Obligations shall have been indefeasibly paid in full and the Commitments shall
have terminated. Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guarantied
Obligations. No failure or delay on the part of any Guaranteed Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

Section 10. Authority of any Guarantor. It is not necessary for any Lender or
the Administrative Agent to inquire into the capacity or powers of any Guarantor
or the officers, directors or any agents acting or purporting to act on behalf
of any Guarantor.

Section 11. Financial Condition of the Guarantors. Any extensions of credit may
be granted to any Guarantor or continued from time to time without notice to or
authorization from any other Guarantor regardless of the financial or other
condition of such Guarantor at the time of any such grant or continuation.
Neither the Administrative Agent nor any Lender shall have any obligation to
disclose or discuss with any Guarantor their assessment, or such Guarantor’s
assessment, of the financial condition of any Guarantor. Each Guarantor has
adequate means to obtain information from each other Guarantor on a continuing
basis concerning the financial condition of such Guarantor and its ability to
pay and perform its respective Guarantied Obligations for so long as this
Guaranty is in effect, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of each other Guarantor and of
all circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations. Each Guarantor hereby waives and relinquishes any duty on the part
of the Administrative Agent or any Lender to disclose any matter, fact or thing
relating to the business, operations or conditions of any Guarantor now known or
hereafter known by the Administrative Agent or any Lender.

Section 12. Rights Cumulative. The rights, powers and remedies given to the
Lenders and the Administrative by this Guaranty are cumulative and shall be in
addition to and independent of all rights, powers and remedies given to any
Lender and the Administrative Agent by virtue of any statute or rule of law or
in any of the other Loan Documents or any agreement between any Guarantor and
any Lender and/or the Administrative Agent. Any forbearance or failure to
exercise, and any delay by any Lender or the Administrative Agent in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

Section 13. Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty.

(a) So long as any Guarantied Obligations remain outstanding, each Guarantor
shall not, without the prior written consent of the Administrative Agent in
accordance with the terms of the Credit Agreement, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency
proceedings of or

 

Exhibit I-8



--------------------------------------------------------------------------------

against any Guarantor. The obligations of each Guarantor under this Guaranty
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of any Guarantor or by any defense which such Guarantor may have by reason of
the order, decree or decision of any court or administrative body resulting from
any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guarantied Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guarantied Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guarantied Obligations if said proceedings had not been
commenced) shall be included in the Guarantied Obligations because it is the
intention of each Guarantor and the Administrative Agent that the Guarantied
Obligations which are guaranteed by such Guarantor pursuant to this Guaranty
should be determined without regard to any rule of law or order which may
relieve any Guarantor of any portion of such Guarantied Obligations. Each
Guarantor will permit any trustee in bankruptcy, receiver, debtor in possession,
assignee for the benefit of creditors or similar person to pay the
Administrative Agent, or allow the claim of the Administrative Agent in respect
of, any such interest accruing after the date on which such proceeding is
commenced.

(c) In the event that all or any portion of the Guarantied Obligations are paid
by any Guarantor, the obligations of such Guarantor hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from the Administrative Agent or any Lender as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guarantied Obligations for all purposes
under this Guaranty.

Section 14. Benefit and Binding Effect. This Guaranty shall be binding upon each
of the parties hereto and their respective successors and assigns and shall
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

Section 15. Amendments; Waivers. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated except with the written consent
of each Guarantor directly affected thereby (it being understood that the
addition or release of any Guarantor hereunder shall not constitute a change,
waiver, discharge or termination affecting any Guarantor other than the
applicable Guarantor so added or released) and with the written consent of the
applicable Persons required pursuant to Section 11.01 of the Credit Agreement at
all times until the termination of this Guaranty pursuant to Section 9 hereof.

Section 16. Set-Off. Section 11.08 of the Credit Agreement is hereby
incorporated herein by reference.

 

Exhibit I-9



--------------------------------------------------------------------------------

Section 17. Limitation on Obligations of Guarantors that are Subsidiaries of the
Company. The obligations of each Guarantor that is a Subsidiary of the Company
under its guarantee shall be limited to an aggregate amount equal to the largest
amount that would not render such guarantee subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any comparable
provisions of applicable law.

Section 18. Additional Guarantors. Any Person required to become party to this
Guaranty pursuant to Section 2.16 of the Credit Agreement may do so by executing
and delivering a Guaranty Supplement in the form attached hereto at Exhibit I
and such Person shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any such instrument shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Guaranty.

Section 19. Governing Law.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH GUARANTEED PARTY SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE FEDERAL DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED IN THE CITY AND COUNTY OF
NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY TO THIS GUARANTY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

Section 20. Waiver of Right to Trial by Jury.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(X) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

Exhibit I-10



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (Y) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 21. Notices. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by the methods specified in Section 11.02 of
the Credit Agreement and addressed to such party at (i) in the case of any
Guaranteed Party, as provided in the Credit Agreement, and (ii) in the case of
any Guarantor, at its address set forth opposite its signature below; or in any
case at such other address as any of the Persons listed above may hereafter
notify the others in writing.

Section 22. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Guaranty by telecopy or other electronic
imaging means (including in .pdf format) shall be effective as delivery of a
manually executed counterpart of this Guaranty.

Section 23. Headings Descriptive. The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.

Section 24. Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 25. Judgment. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of a Guarantor in respect of any such
sum due from it to the Administrative Agent hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day

 

Exhibit I-11



--------------------------------------------------------------------------------

following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent in the Agreement Currency, each
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Guarantor (or to any other Person who may be entitled thereto
under applicable law).

[Remainder of Page Intentionally Left Blank]

 

Exhibit I-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto duly executed this Guaranty as of the day
and year first written above.

 

MCKESSON CORPORATION, as Guarantor By:  

 

  Name:   Title:   Address:

 

[DESIGNATED BORROWER], as Guarantor By:  

 

  Name:   Title:   Address:

Accepted and Agreed to:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

[Signature Page to McKesson Guaranty]



--------------------------------------------------------------------------------

EXHIBIT I

TO GUARANTY

FORM OF

GUARANTY SUPPLEMENT

THIS SUPPLEMENT NO. [    ] (this “Guaranty Supplement”), dated as of [●], 20[●],
to the Guaranty (as defined below), is made between [ADDITIONAL GUARANTOR] and
Bank of America, N.A., as administrative agent (the “Administrative Agent”).

A. Reference is made to (i) that certain Credit Agreement dated as of
October 22, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among McKesson Corporation,
a Delaware corporation (the “Company”), the Designated Borrowers from time to
time party thereto, the lenders from time to time party thereto (the “Lenders”),
the Administrative Agent, Wells Fargo Bank, National Association, as L/C Issuer,
and Bank of America, N.A. (acting through its Canada branch), Citibank, N.A. and
Barclays Bank PLC, each as Swing Line Lender and (ii) that certain Guaranty,
dated as of [●], 20[●] (as amended, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Guaranty”),
among the Company, certain subsidiaries of the Company from time to time party
thereto and the Administrative Agent. Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Credit
Agreement or in the Guaranty, as applicable.

B. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and the L/C Issuer to issue Letters of Credit. Section 18 of the
Guaranty provides that any Person required to become party to the Guaranty
pursuant to Section 2.16 of the Credit Agreement may become a Guarantor under
the Guaranty by the execution and delivery of an instrument in the form of this
Guaranty Supplement. The undersigned (the “New Guarantor”) is executing this
Guaranty Supplement in accordance with the requirements of the Credit Agreement
to become a Guarantor under the Guaranty in order to induce the Lenders to make
Loans and the L/C Issuer to issue Letters of Credit from time to time.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. Guaranty.

In accordance with Section 18 of the Guaranty, the New Guarantor unconditionally
guarantees the due and punctual payment in full of all Guarantied Obligations
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)). The New Guarantor
acknowledges that, by signing this Guaranty Supplement and delivering it to the
Administrative Agent, the New Guarantor becomes a Guarantor under the Guaranty
with the same force and effect as if

 

Exhibit I-13



--------------------------------------------------------------------------------

originally named therein as a Guarantor and the New Guarantor hereby (a) agrees
to all the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof. Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Guarantor and each reference in any other Loan
Document to a “Guarantor” or a “Loan Party” shall also be deemed to include the
New Guarantor. The Guaranty is hereby incorporated herein by reference.

SECTION 2. Representations and Warranties. The New Guarantor represents and
warrants to the Administrative Agent, the Lenders, the Swing Line Lenders and
the L/C Issuer (collectively, the “Guaranteed Parties”) that:

(a) such New Guarantor (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, (ii) has the power and authority and all required governmental
licenses, authorizations, consents and approvals to own its assets, carry on its
business and to execute, deliver, and perform its obligations under the
Guaranty, (iii) is duly qualified and is licensed and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification or license, and (iv) is
in compliance with all Requirements of Law; except, with respect to clause
(iii) or clause (iv), to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) such New Guarantor has duly executed and delivered this Guaranty Supplement,
and this Guaranty Supplement constitutes its legal, valid and binding
obligation, enforceable against such New Guarantor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability;

(c) the execution, delivery and performance by such New Guarantor of this
Guaranty Supplement do not (i) require any approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority (each of the foregoing, an “Authorization”), except to
the extent that failure to have obtained or completed, as applicable, such
Authorization would not result in a Material Adverse Effect, (ii) contravene the
terms of such New Guarantor’s Organization Documents, (iii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, any
document evidencing any Contractual Obligation to which such New Guarantor is a
party or any order, injunction, writ or decree of any Governmental Authority to
which such Guarantor or its property is subject or (iv) violate any Requirement
of Law; and

(d) there are no actions, suits, proceedings, claims or disputes pending, or to
the best knowledge of such New Guarantor, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, against such New
Guarantor affecting the validity of this Guaranty Supplement or the ability of
such New Guarantor to perform its obligations under the Guaranty.

 

Exhibit I-14



--------------------------------------------------------------------------------

SECTION 3. Counterparts. This Guaranty Supplement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Guaranty Supplement by telecopy
or other electronic imaging means (including in .pdf format) shall be effective
as delivery of a manually executed counterpart of this Guaranty Supplement.

SECTION 4. Governing Law.

(a) THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH GUARANTEED PARTY SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY SUPPLEMENT MAY
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE FEDERAL DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE LOCATED IN THE CITY
AND COUNTY OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY
SUPPLEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY TO THIS
GUARANTY SUPPLEMENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS GUARANTY SUPPLEMENT. EACH PARTY HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

SECTION 5. Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(X) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE

 

Exhibit I-15



--------------------------------------------------------------------------------

FOREGOING WAIVER AND (Y) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY SUPPLEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 6. Affirmation. Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect.

SECTION 7. Severability. If any provision of this Guaranty Supplement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty Supplement shall not
be affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 21 of the Guaranty.

SECTION 9. Reimbursement. The New Guarantor agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with the negotiation, execution and enforcement of this Guaranty Supplement,
including the reasonable and documented fees, other charges and disbursements of
counsel for the Administrative Agent.

SECTION 10. Judgment. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of a New Guarantor in respect of any
such sum due from it to the Administrative Agent hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent in the Agreement Currency, each New Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to such New
Guarantor (or to any other Person who may be entitled thereto under applicable
law).

 

Exhibit I-16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Guaranty Supplement as of the day and year first above written.

 

[NAME OF ADDITIONAL GUARANTOR] By:  

 

  Name:   Title:   Address:

 

BANK OF AMERICA, N.A.

as Administrative Agent

By:  

 

  Name:   Title:

[Signature Page to Guaranty Supplement]



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 22, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McKesson Corporation, the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Wells Fargo Bank, National Association,
as L/C Issuer, and Bank of America, N.A. (acting through its Canada branch),
Citibank, N.A. and Barclays Bank PLC, each as Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:                     , 20[    ]

 

Exhibit J-1-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 22, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McKesson Corporation, the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Wells Fargo Bank, National Association,
as L/C Issuer, and Bank of America, N.A. (acting through its Canada branch),
Citibank, N.A. and Barclays Bank PLC, each as Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date:                     , 20[    ]

 

Exhibit J-2-1



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 22, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McKesson Corporation, the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Wells Fargo Bank, National Association,
as L/C Issuer, and Bank of America, N.A. (acting through its Canada branch),
Citibank, N.A. and Barclays Bank PLC, each as Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date:                     , 20[    ]

 

Exhibit J-3-1



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 22, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McKesson Corporation, the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Wells Fargo Bank, National Association,
as L/C Issuer, and Bank of America, N.A. (acting through its Canada branch),
Citibank, N.A. and Barclays Bank PLC, each as Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:                     , 20[    ]

 

Exhibit J-4-1



--------------------------------------------------------------------------------

EXHIBIT K

[Form of]

LETTER OF CREDIT REPORT

[Letterhead of Issuing Bank]

Date:                     , 20[    ]

Bank of America, N.A., as Administrative Agent

Mail Code: CA5-705-04-09

555 California St

San Francisco, CA 94104

Attention:                   Joan Mok

Telephone:                 

Facsimile:                  

Electronic Mail:         

Current Letters of Credit Outstanding for MCKESSON CORPORATION

 

LC #

   Maximum
Face
Amount    Current Face
Amount    Currency    Beneficiary
Name    Issuance
Date    Expiry
Date    Auto
Renewal    Auto Renewal
Period/Notice    Date of
Amendment    Amount of
Amendment    Type of
Amendment                                                                     
                        Total: $[            ]       

 

 

Exhibit K-1